Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.1 Page 1 of 88




 1 LOGAN D. SMITH (#212041)
   CORNELIA J.B. GORDON (#320207)
 2 MCNAMARA SMITH LLP
   655 West Broadway, Suite 900
 3 San Diego, California 92101
   Telephone: 619-269-0400
 4 Facsimile: 619-269-0401
   Email: lsmith@mcnamarallp.com
 5
   LIONEL Z. GLANCY (#134180)
 6 JONATHAN M. ROTTER (#234137)
   GARTH A. SPENCER (#335424)
 7 GLANCY PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 8 Los Angeles, California 90067
   Telephone: 310-201-9150
 9 Facsimile: 310-201-9160
   Email: info@glancylaw.com
10
   Attorneys for Receiver, Thomas W. McNamara
11
12                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF CALIFORNIA
13
14 THOMAS W. MCNAMARA, as the             Case No. '21CV1245 AJB JLB
   Court-Appointed Receiver for Triangle
15 Media Corporation, Apex Capital        RECEIVER’S COMPLAINT FOR:
   Group, LLC; and their successors,
16 assigns, affiliates, and subsidiaries,
                                          (1) Aiding and Abetting Fraud;
17                       Plaintiff,       (2) Conspiracy to Commit Fraud;
         v.                               (3) Breach of Fiduciary Duty;
18                                        (4) Aiding and Abetting Breach of
   WELLS FARGO & COMPANY, a               Fiduciary Duty;
19 corporation, WELLS FARGO BANK, (5) Aiding and Abetting Conversion;
   N.A., a national banking association,  (6) Violation of California Penal Code
20                                        § 496;
                         Defendants.      (7) Violation of California Business &
21                                        Professions Code § 17200;
                                          (8) Aiding and Abetting Fraudulent
22                                        Transfers and/or Voidable Transfers;
                                          (9) Unjust Enrichment/Constructive
23                                        Trust;
                                          (10) Negligent Supervision (in the
24                                        Alternative);
                                          (11) Negligence (in the Alternative);
25                                        and
                                          (12) Request for an Accounting
26
                                          JURY TRIAL DEMAND
27
28
                                                            Case No. ___________
                                                        RECEIVER’S COMPLAINT
 Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.2 Page 2 of 88




 1         Plaintiff, Thomas W. McNamara (“Plaintiff” or “Receiver”), in his capacity
 2 as the court-appointed receiver for the Triangle and Apex Enterprises, as defined
 3 below, hereby brings the following Complaint against Wells Fargo & Company
 4 and Wells Fargo Bank, N.A. (collectively, “Wells Fargo,” the “Bank,” or
 5 “Defendants”) and alleges the following.
 6 I.      INTRODUCTION: A NEW REVELATION OF WELLS FARGO’S
 7         FACILITATION OF CONSUMER FRAUD
 8         1.    The Receiver brings this action against Wells Fargo to recover
 9 damages suffered as a result of Wells Fargo’s knowing provision of substantial
10 assistance to two multi-million-dollar fraudulent schemes perpetrated by the
11 former operators of Triangle Media Corporation (“Triangle”) and Apex Capital
                  1
12 Group (“Apex”).
13         2.    The Receiver was appointed after the Federal Trade Commission
14 (“FTC”) brought lawsuits against the Triangle and Apex Enterprises in 2018.        The
15 Enterprises ran similar, though separate, Internet risk-free trial schemes marketing
16 dozens of products, most of which were personal care products and dietary
17 supplements that purported to promote enhanced weight loss, hair growth, clear
18 skin, muscle development, sexual performance, and cognitive abilities. Consumers
19 were offered “free” trials of the products for “just the cost of shipping and
20 handling,” usually $4.95. Two weeks after consumers signed up for the “trial,”
21 they were charged the full price of the product (roughly $90) and enrolled in
22 continuity programs, which continued to ship products on a monthly basis—
23 charging the consumer the full $90 each time, of course. Cancellation was difficult
24 and obtaining a refund was nearly impossible. The schemes, a category of frauds
25
26
     1
27  Triangle and Apex, along with their related entities and the individuals
   controlling those entities, are referred to herein as the “Triangle Enterprise” and the
28 “Apex Enterprise,” respectively, and collectively as the “Enterprises.”
                                              1                    Case No. ___________
                                                               RECEIVER’S COMPLAINT
 Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.3 Page 3 of 88



                                      2
 1 known as “negative option schemes,” were incredibly successful, raking in more
 2 than $200 million from consumers.
 3        3.     To execute the schemes, the Enterprises recruited unrelated
 4 individuals (sometimes referred to as “fronts”, “signors”, “nominees” or “straw
 5 owners”) and paid them a modest monthly fee for the use of their names and
 6 identities to establish approximately 100 shell companies. The Enterprises then
 7 immediately turned to Wells Fargo, which opened scores of Wells Fargo bank
                                    3
 8 accounts – more than 150 in total – in the names of the shell companies. Having
 9 the Wells Fargo bank accounts was a prerequisite for the Enterprises to secure
10 accounts with merchant processors, which the Enterprises needed to accept
11 consumers’ credit and debit card payments.
12        4.     Crucially, the Enterprises were able to obtain continued access to
13 accounts with merchant processors, while concealing the identities of the
14 Enterprises’ owners from the merchant processors. The practice of processing
15 credit card transactions through other companies’ merchant accounts is known as
16 “credit card laundering,” and it is an unlawful practice used by fraudulent
17 merchants, like the Enterprises, to circumvent credit card associations’ monitoring
18 programs and avoid detection by consumers and law enforcement.
19        5.     Through his independent investigation, which gave him access to the
20 Enterprises’ email communications with Wells Fargo and Wells Fargo bank
21 account statements, the Receiver discovered that Wells Fargo was providing
22 substantial, knowing assistance to both the Triangle and Apex Enterprises’ sales
23
24   2
     “Risk-free” trial scams are sometimes referred to as negative option scams,
25 because  they require consumers to affirmatively opt out (i.e., exercise a negative
   option) of a program to avoid being charged.
26 3
     References to the numbers of Apex and Triangle-related bank accounts identified
27 herein are estimates based on calculations made by the Receiver using only on
   information presently available to him. The number is likely to grow when
28 information on Wells Fargo is received in discovery.
                                            2                   Case No. ___________
                                                            RECEIVER’S COMPLAINT
 Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.4 Page 4 of 88




 1 scams.
 2        6.     Wells Fargo bankers were aware of the Enterprises’ risk-free trial
 3 schemes, understood the people listed as “owners” of the Wells Fargo accounts did
 4 not actually own or control them, and knew the Enterprises were engaged in credit
 5 card laundering. Despite this knowledge, Well Fargo gladly opened more than
 6 150 bank accounts for the shell companies and straw owners, sometimes opening
 7 as many as 6 bank accounts in one day. Wells Fargo then allowed millions of
 8 dollars to be deposited in the accounts, knowing that these funds were unlawfully
 9 obtained in the risk-free trial schemes, and afterwards allowing the Enterprises’
10 operators to transfer their ill-gotten gains from the shell accounts to third-party
11 bank accounts, including accounts located outside of the United States.
12        7.     The principals of the Apex and Triangle Enterprises came to rely
13 heavily upon Wells Fargo to aid their frauds by providing them with law oversight
14 and atypical banking services, widely deviating from accepted banking standards
15 and violating applicable banking laws and regulations. As one telling example of
16 this from very early in the Triangle scheme, owner Brian Phillips recruited a son
17 and his mother to serve as straw owners of two of the shell companies Phillips
18 actually owned. Wells Fargo promptly opened the bank accounts for the shell
19 companies, listing the straw owners as “owners” of the accounts, and gave Phillips
20 complete control over the shell accounts to Phillips. When the son expressed
21 concerns that Wells Fargo might call his unaware mother to conduct due diligence
22 into the relationship, Phillips plainly explained that it was Wells Fargo, and that
23 would not be happening, emailing him:
24
25
26
27
28
                                            3                   Case No. ___________
                                                            RECEIVER’S COMPLAINT
 Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.5 Page 5 of 88




 1 Phillips was right. Wells Fargo didn’t call her.
 2        8.     And during the period in which the Apex and Triangle Enterprises’
 3 risk-free trial scams were operating, Wells Fargo was indeed “totally different”
 4 from its banking peers.      As Wells Fargo has since admitted, Wells Fargo’s
 5 established corporate policies and sales incentives were fueling a high-pressure
 6 sales culture that required its bankers to open as many accounts as possible. As a
 7 direct result of that pernicious sales culture, and with the ongoing knowledge and
 8 authorization of Wells Fargo, an array of Wells Fargo bankers in multiple branch
 9 offices in California (and in a few cases, Texas) deliberately assisted the operators
10 of the Apex and Triangle risk-free trial scams for an astonishingly long period of
11 time: from at least 2009 to 2018 for the Triangle fraud and from at least 2014 to
12 2018 for the Apex fraud (“the Relevant Period”), until the filing of the FTC actions
13 finally shut them down.
14        9.      The Bank’s high-pressure sales culture and near unattainable sales
15 goals drove Wells Fargo bankers to open accounts regardless of the risk to the
16 Bank or others; if the employees failed to deliver, the consequences were severe:
17 “[i]t was common knowledge within the Bank that employees who could not meet
18 sales goals could and would be terminated,” and “[e]mployees’ incentive
19 compensation and promotional opportunities depended on their ability to meet the
                             4
20 unreasonable sales goals.” As discussed in greater detail below, this drive for new
21 accounts aligned perfectly with the Enterprises’ constant need for shell accounts.
22        10.    In the aftermath of Wells Fargo’s much-publicized unauthorized
23 accounts scandal caused by this sales culture, Wells Fargo’s newly-installed CEO
24 described the bank’s corporate policies as excessively “focus[ed] on growing the
25
26   4
     January 23, 2020 Office of the Comptroller of the Currency Notice Of Charges
27 For  Orders Of Prohibition And Orders To Cease And Desist And Notice Of
   Assessments Of A Civil Money Penalty, AA-EC-2019-82 et al. (Jan. 23, 2020)
28 (“OCC Notice of Charges”) ¶¶ 72, 77.
                                             4                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
 Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.6 Page 6 of 88




 1 number of accounts,” admitting that Wells Fargo’s actions were “just stupid.”
 2 Unfortunately for Wells Fargo and the victims here, this “stupid” conduct had
 3 devastating consequences, as these policies encouraged and rewarded Wells Fargo
 4 bankers for aiding and abetting fraud in order to satisfy the pressurized sales
 5 culture and hit sales quotas. The Receiver’s investigation revealed that Wells
 6 Fargo knowingly facilitated the opening of accounts by the Enterprises’ principals
 7 for use in their fraud, all while making a conscious decision to let the fraud go
 8 unreported.
 9         11.   Wells Fargo’s misconduct centered around the Community Bank,
10 which was the largest of Wells Fargo’s three business units and contributed more
11 than half (and in some years more than three-quarters) of the Bank’s revenue. The
12 Community Bank was responsible for the everyday banking products sold to
13 businesses such as the Enterprises in this case.
14         12.   Commenting on the widespread nature of Wells Fargo’s misconduct
15 in the Community Bank, the Office of the Comptroller of the Currency (the
16 “OCC”), the federal bank regulator which ensures safe and sound banking, found
17 that: “To the extent [Wells Fargo] did implement controls, the Bank intentionally
18 designed and maintained controls to catch only the most egregious instances of the
19 illegal conduct that was pervasive throughout the Community Bank.” OCC Notice
20 of Charges ¶ 6. Consistent with this finding, the Receiver’s investigation has led
21 him to conclude that Wells Fargo intentionally designed and maintained controls
22 which served to conceal—rather than unmask—its customers’ illegal activities,
23 which Wells Fargo was actively facilitating.
24         13.   Wells Fargo knowingly assisted the operators of the Apex and
25 Triangle Enterprises, including by, among other things: (i) authorizing or allowing
26 the use of atypical banking procedures to assist the Enterprises in their frauds, (ii)
27 counseling the Enterprises on how to set up deceptive bank accounts with straw
28 owners, which enabled them to hide the fraud, (iii) accepting deposits obtained
                                              5                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
 Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.7 Page 7 of 88




 1 through the fraud, and (iv) authorizing suspicious inter-company transfers that
 2 enabled the wrongdoers to secrete the proceeds of their fraud, including in
 3 accounts located outside of the United States.
 4         14.   Wells Fargo has admitted wrongdoing and paid substantial fines and
 5 restitution for one consequence of its illegal sales culture, namely, the creation of
 6 fraudulent accounts in customers’ names, opened without their consent. But the
 7 Receiver’s investigation revealed that there were other, previously unidentified
 8 consequences of Wells Fargo’s sales culture and its actions here: in this case, the
 9 consequences were hundreds of millions of dollars in harm, done to the thousands
10 of consumers who signed up for Apex’s and Triangle’s risk-free trials, and the
11 resulting liability of the Receivership Entities to make the defrauded consumers
12 whole. To date, Wells Fargo has never compensated this newly-identified category
13 of victims, including the Receivership Entities, that were harmed by Wells Fargo’s
14 sales culture and the resulting conduct that aided these fraudulent businesses.
15         15.   The Receiver is therefore seeking to recover damages for the harm
16 proximately caused to the Apex and Triangle Receivership Entities by Wells
17 Fargo, including, but not limited to: (i) the Receivership Entities’ legal obligations
18 to satisfy the FTC judgments, which were premised on misconduct that could not
19 have occurred but for Wells Fargo’s assistance, (ii) the fees charged by Wells
20 Fargo in connection with their account services, (iii) the account funds which were
21 improperly transferred out of the Receivership Entities’ accounts by Wells Fargo at
22 the direction of the Enterprises’ principals, and (iv) the costs of defending the
23 actions by the FTC (including the resulting Receiverships).
24 II.     PRIOR FEDERAL TRADE COMMISSION PROCEEDINGS AND
25         THE APPOINTMENTS OF THE RECEIVER
26         16.   In June 2018 and November 2018, the FTC brought separate lawsuits
27 in the Southern and Central Districts of California against Triangle Media
28 Corporation and Apex Capital Group, LLC and their related entities (the
                                              6                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
 Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.8 Page 8 of 88




 1 “Triangle” and “Apex” actions), respectively, each of which was operating
 2 deceptive online risk-free trial offer schemes in violation of consumer protection
 3 statutes.     The FTC sued to obtain temporary, preliminary, and permanent
 4 injunctive relief, rescission or reformation of contracts, restitution, the refund of
 5 monies paid, disgorgement of ill-gotten gains, and other equitable relief. The FTC
 6 filed amended complaints in December 2018 and May 2019 in the Triangle and
 7 Apex actions, respectively.
 8         A.     The Apex Action
 9         17.    Plaintiff is the Court-appointed Receiver in the Apex action: Federal
10 Trade Commission v. Apex Capital Group, LLC, et al., Case No. 2:18-cv-09573-
11 JFW (JPRx) (C.D. Cal.).       The Apex Preliminary Injunctions (the “Apex PIs,” id.,
12 ECF Nos. 40 (Peikos) and 41 (Barnett)) direct the Receiver to preserve the value of
13 the assets of the Receivership Estate and authorize the Receiver to institute actions
14 to preserve or recover those assets. See id., ECF Nos. 40, 41 at 19-23.
15         18.    Receivership Entities subject to the Apex action are expressly defined
                                                      5
16 to include the following: the Corporate Defendants, the Wyoming Related
             6                               7
17 Companies, and the U.K. Related Companies. Apex PIs at 7, Definition K. In
18 addition, the term “Receivership Entities” is defined to include “any other entity
19 that has conducted any business related to Defendants’ marketing or sale of
20
21   5
     The Corporate Defendants include: Apex Capital Group, LLC; Capstone Capital
22 Solutions Limited; Clik Trix Limited; Empire Partners Limited; Interzoom Capital
   Limited; Lead Blast Limited; Mountain Venture Solutions Limited; Nutra Global
23 Limited; Omni Group Limited; Rendezvous IT Limited; Sky Blue Media Limited;
   and Tactic Solutions Limited; and each of their subsidiaries, affiliates, successors,
24 and assigns. Apex PIs at 6, Definition C.
   6
25 The Wyoming Related Companies include entities formed in Wyoming by
   Defendants, in the names of nominees, for the sole purpose of fronting merchant
26 accounts. They are identified in Exhibit A to the Apex action Complaint.
   7
27 The U.K. Related Companies include entities formed in the U.K. by Defendants,
   in the names of nominees, to front merchant accounts. They are identified in
28 Exhibit B to the Apex action Complaint.
                                              7                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
 Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.9 Page 9 of 88




 1 products with a Negative Option Feature, including receipt of Assets derived from
 2 any activity that is the subject of the Complaint in this matter, and that the
 3 Receiver determines is controlled or owned by any Defendant.” Id. To date, the
 4 Receiver has determined that multiple additional entities qualify as Receivership
                                  8
 5 Entities under this definition. These entities are collectively referred to herein as
 6 the “Apex Enterprise.”
 7         19.    As alleged in the Apex Complaint, Philip Peikos (“Peikos”) and his
 8 one-time partner, David Barnett (“Barnett), and their agents ran an online “free
 9 trial” subscription scam through the Apex Enterprise.            Peikos was the Chief
10 Executive Officer and co-owner of Apex. At all times material to this Complaint,
11 acting alone or in concert with others, he formulated, directed, controlled, had the
12 authority to control, or participated in the acts and practices of the Apex Enterprise.
13         20.    Barnett was the Chief Operating Officer of the Apex Enterprise. He
14 was a co-owner of the Apex Enterprise until at least late 2017, when he transferred
15 his shares to Peikos. At times material to this Complaint, acting alone or in concert
16 with others, he formulated, directed, controlled, had the authority to control, or
17 participated in the acts and practices of the Apex Enterprise.
18         21.     On September 11, 2019, the FTC and the Apex defendants stipulated
19 to the entry of Orders for Permanent Injunctions (barring them from their illegal
20 conduct) and Monetary Judgments resolving all matters in dispute between them.
21         B.    The Triangle Action
22         22.   Plaintiff is also the Court-appointed Receiver in the Triangle action:
23
24
25   8
     These include five nominee entities formed by Defendants for the purpose of
26 opening  new merchant accounts to conduct business inextricably related to the
   FTC v. Apex defendants’ sale of products with a Negative Option Feature: Albright
27 Solutions LLC (“Albright”); Asus Capital Solutions LLC (“Asus Capital”);
   Element Media Group LLC (“Element”); NextLevel Solutions LLC
28 (“NextLevel”); and Vortex Media Group LLC (“Vortex”).
                                              8                    Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.10 Page 10 of 88



                                                                                 9
 1 FTC v. Triangle Media Corporation, et al, 3:18-cv-01388 (LAB-LL) (S.D. Cal.).
 2 The Temporary Restraining Order (the “Triangle Order,” id., ECF No. 11) which
 3 first appointed the Receiver directs the Receiver to preserve the value of the assets
 4 of the Receivership Estate and authorizes the Receiver to institute actions to
 5 preserve or recover those assets. See id. at 18-19.
 6         23.    Receivership Entities subject to the Triangle Receivership are
 7 expressly defined to include Corporate Defendants Triangle Media Corporation
 8 (“Triangle”), Hardwire Interactive Inc. (“Hardwire”), and Jasper Rain Marketing
                                                  10
 9 LLC (“Jasper Rain”), and their respective dbas. Triangle Order at 8, Definition
10 N. Receivership Entities also include “any other entity that has conducted any
11 business related to Defendants’ marketing of negative option offers, including
12 receipt of Assets derived from any activity that is the subject of the Complaint in
13 this matter, and that the Receiver determines is controlled or owned by any
              11
14 Defendant.” These Entities are collectively referred to herein as the “Triangle
15 Enterprise.”
16         24.    Brian Phillips (“Phillips”) and his agents operated the Triangle online
17 “free trial” subscription scam. During the relevant period, Phillips was an owner
18 and officer of the Triangle Enterprise. At all times material to this Complaint,
19 acting alone or in concert with others, he formulated, directed, controlled, had the
20
21   9
     In the Triangle Complaint, the Corporate Defendants are defined as: Triangle
22 Media   Corporation also doing business as Triangle CRM, Phenom Health, Beauty
   and Truth, and E-Cigs; Jasper Rain Marketing LLC also doing business as, and
23 each of their subsidiaries, affiliates, successors, and assigns. The Individual
   Defendant is Brian Phillips.
24 10
      These dbas include Cranium Power, Phenom Health, Beauty and Truth, and E-
25 Cigs.
     11
26   The Receiver has determined that additional entities fall within this definition of
   Triangle-related Receivership Entities: (1) Global Northern Trading Ltd. (“Global
27 Northern”), a Canadian corporation as to which Triangle transferred more than $44
   million during the period 2013-2018; and (2) the nominee entities formed and
28 controlled by Phillips but deliberately placed in the names of nominees.
                                              9                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.11 Page 11 of 88




 1 authority to control, or participated in the acts and practices of the Triangle
 2 Enterprise.
 3         25.     During the relevant period, Devin Keer (“Keer”) was also an owner
 4 and officer of the Triangle Enterprise. At all times material to this Complaint,
 5 acting alone or in concert with others, he formulated, directed, controlled, had the
 6 authority to control or participated in the acts and practices of the Triangle
 7 Enterprise.
 8         26.   On May 30, 2019, the FTC and the Triangle defendants stipulated to
 9 the entry of Orders for Permanent Injunctions (barring them from their illegal
10 conduct) and Monetary Judgments resolving all matters in dispute between them.
11         C.    The Receiver’s Investigation of Wells Fargo and Discovery of
12               Wells Fargo’s Wrongful Conduct.
13         27.   After conducting his initial investigations, the Receiver filed
14 preliminary reports as to his conclusions in each of the Triangle and Apex FTC
15 actions. In both cases, the Receiver determined that the businesses could not
16 continue to be operated lawfully and profitably.
17         28.   Based on initial and subsequent reviews of internal Apex and Triangle
18 emails and bank records, the Receiver’s investigation revealed that Wells Fargo
19 was aiding and abetting both Enterprises by providing similar atypical banking
20 services, as detailed herein, in furtherance of the frauds.
21         29.   During the investigation, the Receiver issued subpoenas to Wells
22 Fargo regarding their relationships with the Apex and Triangle Enterprises.         In
23 response, Wells Fargo made incomplete productions. On information and belief,
24 numerous internal bank records, including electronic documents and internal
25 communications, still exist regarding the Apex and Triangle Enterprises, as Wells
26 Fargo was obligated under applicable banking regulations and laws to maintain
27 such records.
28         30.   In late October 2019 and January 2020, the Receiver filed motions in
                                              10                     Case No. ___________
                                                                 RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.12 Page 12 of 88




 1 the Triangle and Apex actions, respectively, advising the Courts that he wished to
 2 retain counsel to pursue claims against Wells Fargo on behalf of the Receivership
 3 Entities. In the Triangle action, on November 19, 2019, Judge Burns ruled that
 4 “the Court finds good cause exists to grant the Receiver’s motion to (1) extend the
 5 receivership for the sole purpose of pursuing litigation against Wells Fargo, (2)
 6 permit the Receiver to retain contingency counsel, and (3) administratively close
 7 the case while that litigation is pursued.” In the Apex action, on March 9, 2020,
 8 Judge Walter similarly permitted the Receiver to retain contingency counsel to
 9 pursue claims against Wells Fargo.
10 III.    PARTIES
11         31.    Plaintiff Thomas W. McNamara is the Court-appointed Receiver of
12 the Triangle and Apex Entities. Triangle’s principal place of business was 1350
13 Columbia Street, San Diego, California 92101 until May 17, 2018, when it filed
14 paperwork with the California Secretary of State changing its principal place of
15 business to Tampa, Florida, though the center of operations remained in San
16 Diego.     Apex was a Wyoming limited liability company which had business
17 addresses in Westlake Village, California; Jackson, Wyoming; Beverly Hills, CA;
18 and Woodland Hills, CA, though it was always, to the Receiver’s knowledge,
19 operated out of California during the Relevant Period.
20         32.    Defendant Wells Fargo & Company is a nationwide, diversified,
21 financial services company.         Upon information and belief, its corporate
22 headquarters are located in San Francisco, California. Defendant Wells Fargo &
23 Company is the parent company of Wells Fargo Bank, N.A.
24         33.    Defendant Wells Fargo Bank, N.A. is organized as a national banking
25 association under the laws of the United States. Upon information and belief, its
26 corporate headquarters are located in South Dakota. It maintains multiple offices
27 in the State of California and the Southern District of California for the purposes of
28 maintaining checking, savings, business, and merchant accounts, and engaging in
                                             11                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.13 Page 13 of 88




 1 other business activities.
 2         34.     The Defendants are collectively referred to herein as “Wells Fargo,”
 3 the “Bank,” or “Defendants.”
 4 IV.     JURISDICTION AND VENUE
 5         35.     This Court has jurisdiction over this matter under 28 U.S.C. § 754, 28
 6 U.S.C. § 1345, and 28 U.S.C. § 1367(a), and the doctrines of supplemental and
 7 ancillary jurisdiction. See S.E.C. v. Bilzerian, 378 F.3d 1100, 1107 (D.C. Cir.
 8 2004) (“[T]he receiver’s complaint was brought to accomplish the objectives of the
 9 Receivership Order and was thus ancillary to the court’s exclusive jurisdiction over
10 the receivership estate”).
11         36.     Venue in the Southern District of California is proper pursuant to 28
12 U.S.C. § 1391, because the Triangle Court retained jurisdiction of this matter for
13 all purposes and appointed the Permanent Receiver in the Southern District of
14 California on August 24, 2018, and because this proceeding is supplemental to
15 FTC v. Triangle. See Haile v. Henderson Nat’l Bank, 657 F.2d 816, 822 n.6 (6th
16 Cir. 1981) (“[W]here jurisdiction is ancillary, the post-jurisdictional consideration
17 of venue is ancillary as well.”), and because the Triangle action was initiated prior
18 to the filing of the Apex action in the Central District of California.
19         37.     The Court may exercise personal jurisdiction over the Defendants
20 pursuant to 28 U.S.C. § 1692 because the funds sought to be recovered are assets
21 of the Receivership Entities under the Court’s Orders issued in the Triangle and
22 Apex actions.
23         38.     This Court also has personal jurisdiction over Defendants named in
24 this Complaint because Wells Fargo conducted business in California and it
25 participated in California-based fraudulent schemes that injured Californians.
26 Venue is also proper in this District because the conduct at issue took place and
27 had an effect in this District and Wells Fargo regularly conducted and still
28 regularly conducts substantial banking business in this District. Defendants have
                                              12                    Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.14 Page 14 of 88




 1 sufficient minimum contacts with the Southern District of California arising from
 2 the specific conduct committed in or directed to the Southern District of California.
 3 V.     WELLS FARGO’S UNATTAINABLE SALES GOALS AND HIGH-
 4        PRESSURE SALES CULTURE DROVE ITS BANKERS TO
 5        PARTICIPATE IN THE ENTERPRISES’ FRAUDS
 6        39.    During the Relevant Period, Wells Fargo engaged in rampant sales
 7 misconduct from the top down. That misconduct has been repeatedly confirmed
 8 by multiple regulators, hearings, and lawsuits.          In September 2016, the
 9 CFPB imposed a fine of $100 million against Wells Fargo for opening more than
10 two million new accounts not requested by customers in order to generate illicit
11 fees. The company also paid $35 million to the Office of the Comptroller of the
12 Currency and $50 million to the City and County of Los Angeles.
13        40.    Despite signing consent orders with the CFPB and OCC, in 2018,
14 those same two agencies fined Wells Fargo again (this time for one billion dollars)
15 for selling unnecessary products to customers and for engaging in other improper
16 practices. Later, in February 2020, Wells Fargo agreed to pay three billion dollars
17 to resolve federal civil and criminal investigations into the consumer account
18 scandal; the settlement of those matters included a deferred prosecution agreement.
19        41.    Wells Fargo’s sales misconduct began at least as early as 2002. At
20 that time, the Bank’s internal investigations unit noticed an increase in “sales
21 integrity” cases.    According to Wells Fargo’s employees, sales goals were
22 impossible to meet, and incentives for compensation and ongoing employment
23 necessitated “gaming” the system. Gradually, “gaming,” which was defined in the
24 Wells Fargo Code of Ethics as “the manipulation and/or misrepresentation of sales
25 or referrals . . . in an attempt to receive compensation or to meet sales goals,”
26 became commonplace.
27        42.    To meet company sales quotas, employees opened accounts and credit
28 lines, ordered credit cards without their customers’ permission, and forged client
                                             13                  Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.15 Page 15 of 88




 1 signatures on paperwork. Some employees urged family members to open ghost
 2 accounts.
 3         43.    Between 2011 and 2015, Wells Fargo employees opened more than
 4 1.5 million deposit accounts and more than 565,000 credit card accounts that may
 5 not have been authorized. On a per-employee basis, the reports of sales-related
 6 misconduct tripled from the second quarter of 2007 through the fourth quarter of
 7 2013.
 8         44.   Despite Wells Fargo’s payment of a combined $185 million penalty to
 9 the OCC, CFPB, and the City and County of Los Angeles in 2016 to settle charges
10 related to consumer account fraud, the next year in an August 4, 2017 quarterly 10-
11 Q filing, Wells Fargo said it had expanded the period targeted for review
12 (previously 2011 through 2015) to 2009 through 2016 and disclosed that the
13 expansion of the review period could reveal a “significant increase” in
14 unauthorized accounts.
15         45.   On January 23, 2020, the OCC brought additional charges against
16 several Wells Fargo executives for allowing long-term sales misconduct. As the
17 OCC put it:
18         The Bank tolerated pervasive sales practices misconduct as an
           acceptable side effect of the Community Bank’s profitable sales
19         model, and declined to implement effective controls to catch systemic
           misconduct. Instead, to avoid upsetting a financially profitable
20         business model, senior executives…turned a blind eye to illegal and
           improper conduct across the entire Community Bank….To the extent
21         the Bank did implement controls, the Bank intentionally designed
           and maintained controls to catch only the most egregious
22         instances of the illegal conduct that was pervasive throughout the
           Community Bank. In short, Bank senior executives favored profits
23         and other market rewards over taking action to stop the systemic
           issuance of unauthorized products and services to customers.
24
           (Emphasis added).
25
           46.    In 2020, Wells Fargo also entered into a Deferred Prosecution
26
     Agreement (“DPA”) with the United States Attorney’s Offices for the Central
27
     District of California and the Western District of North Carolina that included a
28
                                            14                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.16 Page 16 of 88




 1 “Statement of Facts” in which Wells Fargo “admitted, accepted, acknowledged as
 2 true” (among other things) that “[d]espite [having] knowledge of the widespread
 3 sales practices problems” as early as 2002 and through 2016, “Community Bank
 4 senior leadership failed to take sufficient action to prevent and reduce the
 5 incidence of unlawful and unethical sales practices.” According to the DPA, Wells
 6 Fargo was alerted to the fraud by “Wells Fargo’s internal investigations unit, the
 7 Community Bank’s own internal sales quality oversight unit, and managers leading
 8 the Community Bank’s geographic regions, as well as regular complaints by
 9 lower-level employees and Wells Fargo customers reporting serious sales practices
10 violations.”
11         47.    In the wake of Wells Fargo’s consumer account scandal, the federal
12 bank regulators, the OCC and the Federal Reserve, initiated a multi-phase “Sales
                                                           12
13 Practices and Incentive Compensation Horizontal Review,” with the goals
14 including to determine whether other banks doing the very same things that Wells
15 Fargo did. After conducting its investigation, the regulators OCC concluded in
16 2017 that Wells Fargo was unique in terms of its sales culture, which prompted
17 employees to open unauthorized, and even fraudulent, accounts in order to meet
18 daily new account goals and keep their jobs. The banking regulators’ review
19 confirmed that Wells Fargo’s banking peers, unlike Wells Fargo, had taken
20 seriously the significant compliance risks caused by an overly aggressive sales
21 culture and lax oversight of branches.
22         48.    In other words, Wells Fargo’s misconduct was not the norm within the
23 industry and was tethered to Wells Fargo’s uniquely toxic sales culture. That same
24 culture is at issue here but in an entirely different context, and one that was only
25 discovered after the Receiver was appointed. Here, Wells Fargo’s corporate focus
26
27   12
     That review initially covered all large national banks, like Wells Fargo, and later
28 significant regional banks.
                                             15                  Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.17 Page 17 of 88




 1 on the opening of new accounts at any cost resulted in the Bank opening roughly
 2 one hundred and fifty bank accounts for shell companies across the Apex and
 3 Triangle frauds—accounts which Apex and Triangle’s principals required to
 4 secure merchant payment processing services (leaning on Wells Fargo’s
 5 imprimatur and reference letters to convince the processors of the accounts’
 6 legitimacy) and then used to launder the proceeds from their consumer frauds.
 7 VI.     WELLS FARGO’S CREATION AND MAINTENANCE OF BANK
 8         ACCOUNTS FOR DECEPTIVE SHELL COMPANIES WERE
 9         ESSENTIAL TO THE FRAUDS
10         49.    The Apex and Triangle frauds were simple in concept: bait
11 consumers with deceptive internet ads offering “risk-free” trials for only the cost of
12 shipping, and then use the consumers’ billing information to charge for the product
13 and impose a monthly continuity charge. Make it impossible to cancel. These
14 schemes defrauded consumers of hundreds of millions of dollars.
15         50.   Simple as it was, the con was effective. Consumers would be offered
16 a full month’s supply of a featured product and, at the time of the initial order,
17 would only pay the nominal cost for the shipping and handling of the product. But
18 if the consumer did not cancel the order and return the unused portion of the
19 product within a short period of time (often, fourteen calendar days), the Triangle
20 and Apex Enterprises would automatically charge the consumer’s card for the full
21 price of the product (usually around $87 or $89). The consumer would also be
22 enrolled in an auto-ship program when signing up for the “risk-free” trial offer—
23 meaning that unless the subscription was affirmatively canceled, the consumer was
24 automatically charged monthly for additional product.
25         51.   Both the Apex and Triangle schemes required access to a steady
26 stream of new bank accounts to function.           As such, Wells Fargo and the
27 Enterprises’ objectives were aligned: the Enterprises needed new bank accounts on
28 a regular basis, and Wells Fargo was constantly pressuring its sales employees to
                                             16                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.18 Page 18 of 88




 1 open more bank accounts. As a result, the Enterprises, the individuals behind
 2 them, and the bank developed a symbiotic relationship. Without Wells Fargo’s
 3 assistance, the Enterprises’ frauds could not have survived (let alone thrived) for as
 4 long as they did.
 5        A.     The Payment Processing System and Credit Card Laundering
 6        52.    In order to charge consumers’ credit or debit cards, the Triangle and
 7 Apex Enterprises (the “merchants”) needed to establish an account with a merchant
 8 processor. Merchant processors have access to credit card associations (“card
 9 networks”) like MasterCard and VISA and thereby enable merchants to charge
10 consumers’ credit cards.
11        53.    Card networks require all participants within their networks to comply
12 with detailed rules, including screening processes and underwriting standards for
13 merchants. These rules are put in place (1) to ensure that the merchants whose
14 purchases are being processed are legitimate, bona fide businesses, and (2) to
15 screen out merchants engaged in potentially fraudulent or illegal practices. The
16 rules also prohibit “credit card laundering,” which encompasses the practice of
17 processing card charges through the merchant accounts of shell companies like
18 those used by the Enterprises.
19        54.     Merchants who pose a heightened risk of fraud to the card networks
20 are subject to closer scrutiny by their merchant processors and may have their
21 access to the card networks capped or terminated altogether.
22        55.    One sign of potential illicit activity by a merchant is the generation of
23 an excessive number of transactions which have to be refunded to consumers
24 (“chargebacks”).
25        56.     Consumers initiate “chargebacks” when they dispute card charges
26 (most often because of fraud or unauthorized use) by contacting their “issuing
27 bank,” which is the bank that issued the credit card to the consumer. When a
28 consumer successfully disputes the charge, the consumer’s issuing bank credits the
                                             17                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.19 Page 19 of 88




 1 consumer’s card for the disputed amount, and then recovers the chargeback
 2 amount from the merchant processor. The merchant processor, in turn, collects the
 3 chargeback amount from the bank account of its merchant client. In this case,
 4 merchant processors would seek to collect chargebacks from the Enterprises’
 5 Wells Fargo accounts.
 6         57.    In order to detect and prevent illegal, fraudulent, or unauthorized
 7 merchant activity, the card networks operate various chargeback monitoring and
 8 fraud monitoring programs. These chargeback monitoring programs are designed
 9 to flag merchant accounts with excessive chargeback ratios or an excessive number
10 of chargebacks. For example, if a merchant account has chargeback levels that
11 exceed the thresholds set by VISA’s chargeback monitoring program, the merchant
12 is subject to additional monitoring requirements and, in some cases, penalties, and
13 termination.
14         58.    Credit card laundering is commonly used by merchants who cannot
15 meet a merchant processor’s underwriting criteria or who cannot obtain merchant
16 accounts under their own names (whether because of a prior history of excessive
17 chargebacks, complaints, use of sales or industry practices prohibited by merchant
18 processors, or other signs of illegal activity). To conceal their identities, merchants
19 which are engaged in fraud will often create shell companies to act as fronts, and
20 apply for merchant accounts under the names of these shell companies. Once the
21 shell merchant accounts are approved, the fraudulent merchants then launder their
22 own transactions through the shell companies’ merchant accounts. This allows the
23 merchants to circumvent card associations’ onboarding and monitoring programs
24 and avoid detection by consumers and law enforcement.
25         59.    When a merchant is terminated, or if it has a high-risk account or
26 excessive chargebacks, its name (and that of the merchant’s owner) is put on a
27 blacklist, which is often referred to as the “MATCH” list (“Merchant Alert To
28 Control High-Risk”), as a terminated merchant file (“TMF”). Other reasons for
                                              18                   Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.20 Page 20 of 88




 1 being listed as a terminated merchant file include merchant collusion, fraud, and
 2 money laundering. Merchant processors use the MATCH list to screen potential
 3 merchant clients, and merchants on the list are often unable to open an account
 4 with a new merchant processor.
 5        60.    For credit card laundering to be effective long-term and on a large
 6 scale, then, a merchant needs access to a ready supply of merchant processing
 7 accounts, so that the merchants can move sales from one shell company to a
 8 newly-created shell company once the profits have been reaped and the chargeback
 9 rates or other “red flags” have attracted attention. An absolute prerequisite to a
10 merchant processing account is a bank account in a shell company’s name.
11 Luckily for Apex and Triangle (and unluckily for consumers), Wells Fargo was
12 more than happy to provide the latter.
13        B.     Apex and Triangle’s (Mis)Use of the Credit Card Processing
14               System
15        61.    Entities associated with the Triangle and Apex Enterprises showed up
16 again and again on the MATCH list during the Relevant Period, because they were
17 flagged as high risk and/or routinely had high card chargebacks.
18        62.     The average chargeback rate in the United States is 0.2% of the
19 transaction rate and a chargeback rate greater than 1% is considered excessive.
20 The Triangle and Apex Entities’ chargeback rates were astronomical, with both
21 and averaging over 20% on a monthly basis, with some months having chargeback
22 rates of 70% or higher. The merchant processors would typically cancel accounts
23 when chargebacks exceeded 3% of sales—a regular occurrence for the Apex and
24 Triangle Entities.
25        63.    Merchant processors would not deal with repeat offenders like the
26 Apex and Triangle principals. To get around the merchant processors’ restrictions,
27 Apex and Triangle’s owners hid their connection to the fraudulent businesses (and
28 the high chargeback rates that they generated) by creating phony shell companies.
                                            19                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.21 Page 21 of 88




 1        64.     The Apex and Triangle Enterprises used a host of straw owners
 2 (which they sometimes referred to as “fronts” or “nominees” or “signors”) to act as
 3 the “owners” of the shell companies. These straw owners were individuals who
 4 would act as the “front” for a shell company, often in exchange for a payment of
 5 about $500 per month, typically. The Enterprises would orchestrate the formation
 6 of the shell companies, the opening of the necessary Wells Fargo bank accounts,
 7 and the completion of applications for merchant processing in the shell companies’
 8 names. When the merchant processor inevitably terminated processing for a shell
 9 company (typically due to excessive chargebacks), the Apex and Triangle
10 Enterprises would use a new nominee to form another shell company and restart
11 the whole process. Rinse and repeat.
12        65.     For the scheme to work, the shell companies needed to be able to
13 establish depository accounts with an actual bank.        Without bank accounts,
14 merchant processing could not be acquired, and without bank accounts, the shell
15 companies would have nowhere to transfer the funds they took from consumers.
16        66.     Enter Wells Fargo.    Wells Fargo’s employees gladly helped the
17 Enterprises set up bank accounts for the shell companies and readily provided them
18 with bank reference letters, which the shell companies often needed to secure
19 merchant processing services. Merchant processors would never have provided
20 merchant processing for the shell companies had they known the identity of the
21 entities’ true owners (Apex and Triangle’s principals).
22        67.     When merchant processors charged consumers’ cards for Apex or
23 Triangle products, the transactions were processed through accounts secured in the
24 names of the shell companies. The consumer payments would then be sent to
25 accounts at Wells Fargo, which nominally belonged to the shell companies but
26 which were actually controlled by the owners of the Apex and Triangle
27 Enterprises.    As discussed below, Wells Fargo was well aware of the shell
28 companies’ true ownership yet continued to assist the Enterprises in their creation
                                            20                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.22 Page 22 of 88




 1 of shell bank accounts needed to perpetrate and conceal their fraud.
 2        68.     From at least 2014 through 2018 for the Apex Enterprise, and 2009
 3 through 2018 for the Triangle Enterprise, Wells Fargo provided vital access to the
 4 enable the Enterprises to open approximately 150 Apex and Triangle shell bank
 5 accounts to accept fraudulently-obtained payments from consumers. As detailed
 6 herein, Wells Fargo knew of this scheme, counseled the Enterprises’ principals,
 7 and helped them hide the true ownership of the accounts.
 8 VII. WELLS FARGO’S KNOWING INVOLVEMENT IN THE FRAUDS
 9        A.      Wells Fargo’s Support of the Apex Enterprise
10        69.     Wells Fargo bankers in California regularly and repeatedly helped
11 Apex executives advance their credit card laundering scheme in a number of ways.
12 Wells Fargo bankers like Dominic Testa (Westlake Village Branch) developed
13 long-term business relationships with Apex’s principals: Peikos (Co-Owner),
14 Barnett (Co-Owner), and Raul Camacho (“Camacho,” Apex Chief Financial
15 Officer). Testa and other Wells Fargo bankers were able to keep—and grow—the
16 Bank’s business with Apex because Wells Fargo was willing to wade into the
17 muck in ways that other banks would not.
18        70.     As early as 2014, Wells Fargo was helping Apex executives to open,
19 and also close, accounts for dozens and dozens of shell companies owned and
20 controlled by Apex owners Peikos and Barnett. Wells Fargo, and in particular
21 banker Testa, knew that Peikos and Barnett were using these shell companies to
22 run high-risk internet sales operations that bilked consumers out of millions of
23 dollars. At the same time, Wells Fargo had visibility into the high number of
24 chargeback refunds that were being withdrawn from the shell companies’ Wells
25 Fargo accounts to repay the alarmingly high proportion of consumers who disputed
26 the charges.
27        71.     By early 2015, Apex employee Camacho was Testa’s primary Apex
28 contact point. Camacho was also often listed as the “owner” of the Wells Fargo
                                            21                    Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.23 Page 23 of 88




 1 accounts Testa opened for the shell companies, although Testa was acutely aware
 2 that Peikos and Barnett were the true owners of Apex and the shell company bank
 3 accounts – and Camacho took directions from them. Testa, and other Wells Fargo
 4 bankers, also readily provided prized anonymous bank reference letters for the
 5 shell company accounts, which Apex then used to support merchant processing
 6 applications by the shell companies. Without Wells Fargo’s imprimatur, these
 7 shell companies would not have been able to secure the essential merchant
 8 processing accounts.      Further, without Wells Fargo’s continually providing
 9 atypical bank services for Apex-related shell companies in a host of ways, the
10 Apex fraudulent enterprise would not have been able to exist.
11        72.    The Apex Enterprise generated millions of dollars in revenues—
12 money that left the shell companies’ accounts almost as soon as it hit them. Those
13 funds went straight into the laundering chute, where Peikos and Barnett used the
14 Wells Fargo accounts to clean the money, transferring the funds into external
15 personal and third-party accounts to which they had access.
16        73.    The success of Apex’s fraudulent scheme was by no means inevitable.
17 Wells Fargo in particular was in a rare position to stop the fraud very early on.
18 Moreover, it had an obligation to do so pursuant to a host of banking regulations
19 and laws. But it never did.
20        74.    Instead, Wells Fargo actively assisted the Apex Enterprise by
21 establishing dozens (upon dozens) of bank accounts for the Enterprises’ shell
22 companies, providing the corresponding bank reference letters for those shell
23 companies, allowing Apex’s principals to “wash” the dirty proceeds of their fraud
24 by transferring funds through their Wells Fargo accounts, and otherwise
25 performing atypical banking services for these fraudulent Enterprises. Through
26 this and other conduct, coupled with their intentionally lax oversight, Wells Fargo
27 flouted standard banking practices and in the process violated the Bank Secrecy
28 Act, anti-money laundering (“AML”) laws, and the Bank’s own internal policies
                                            22                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.24 Page 24 of 88




 1 and procedures as they were written; as a result, Wells Fargo’s conduct caused
 2 hundreds of millions of dollars in harm to consumers and to the Receivership
 3 Entities.
 4         75.    During the Relevant Period, the Apex principals dealt primarily with
 5 Wells Fargo bankers at a San Diego branch and at the Westlake Village Branch in
 6 the Los Angeles area, though other branches and bankers assisted the fraud. For
 7 instance, Wells Fargo’s Woodland Hills office opened at least seven accounts for
 8 anonymous Wyoming LLCs that were part of the Apex Enterprise, and closed four
 9 of those accounts once the associated shell companies lost their access to merchant
10 processing services (i.e., the ability to charge consumers’ credit cards).
11         76.   On information and belief, the Wells Fargo bankers at the San Diego
12 Branch, the Westlake Village Branch, and the Woodland Hills Branch, just like
13 numerous other Wells Fargo Community Bank branches during the Relevant
14 Period, were operating under intentionally deficient bank practices and policies
15 effected by the most senior executives at Wells Fargo.           Those practices and
16 policies featured a reckless quota system that improperly pressured and
17 incentivized Wells Fargo employees to provide atypical banking services, bend the
18 rules, and even commit fraud when performing what should have been routine
19 business tasks.
20                      (i)   The San Diego Branch
21         77.   In the Wells Fargo branch located at First and Market Street in
22 downtown San Diego (the “San Diego Branch”), several bankers, often
23 collaborating with one another as well as with Apex principals, knowingly
24 facilitated Apex’s fraud for their own—and Wells Fargo’s—financial gain.
25         78.   Apex’s relationship with the San Diego Branch began in January
26 2014, when on two separate days Barnett walked into the branch with formation
27 documents for eight Wyoming LLCs and asked to open bank accounts in each
28 LLC’s name. Barnett had no history with the bank; he was a walk-in off the street.
                                              23                   Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.25 Page 25 of 88




 1 The LLC documents that Barnett presented to the branch were also suspect with
 2 numerous indicia of fraud: they were nearly identical, with each of the LLCs based
 3 in Wyoming (which allows for the creation of LLCs without identification of the
 4 principals, effectively anonymizing the entities), each having the same Wyoming
 5 mail drop as its business address, and each having been formed on the same day
 6 four months earlier.
 7         79.   Basic (AML) training that Wells Fargo bankers should have received
 8 during the Relevant Period taught how and why anonymous LLC accounts with
 9 shared addresses (especially a shared Wyoming mail drop) are used to camouflage
10 ownership and further frauds. Such basic AML training alerted bankers to look for
11 transactions with other internal accounts in order to identify undisclosed
12 relationships.    The circumstances required that all of the Apex accounts be
13 evaluated together with bankers looking for similarities and patterns of activity that
14 indicate fraud.
15         80.   Under many banks’ policies, a customer who provided the same
16 Wyoming mail drop address for multiple applications would have had those
17 applications further reviewed and then rejected for failing to satisfy bank customer
18 identification requirements. At a minimum and per industry practice, additional
19 follow-up by Wells Fargo was required.         A bank following the requisite due
20 diligence consistent with industry practice would not have permitted these
21 accounts to be opened.
22         81.   But the Wells Fargo banker didn’t ask questions. Instead, the banker
23 promptly completed eight identical—generic—applications for Wells Fargo
24 accounts for the shell companies. Each of the accounts were funded with minimal
25 opening deposits (generally $100, which was the minimum amount necessary for
26 the banker to get sales quota credit for opening the account), and each of the
27 account applications projected annual gross sales of $100.
28         82.   Under Wells Fargo’s toxic sales culture and compensation system,
                                             24                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.26 Page 26 of 88




 1 Barnett’s appearance at the Wells Fargo branch was manna from heaven for the
 2 banker and Wells Fargo. While most banks would have refused to open the
 3 accounts or at least conducted more diligence, Wells Fargo just opened the
 4 accounts. And not just eight accounts. The banker opened sixteen accounts, when,
 5 unprompted, she opened a savings account for each of the eight checking accounts
 6 Barnett had requested.
 7         83.   The savings accounts were superfluous from the customer’s
 8 perspective, but they were nevertheless valuable to Wells Fargo’s bankers because
 9 they counted towards the extreme sales quotas that Wells Fargo put in place.
10 Much later, upon a request to close some accounts by Peikos, Testa confirmed that
11 the “[savings] accounts really have no purpose and can be shut down…”.
12         84.   After his initial success in establishing the shell company accounts at
13 Wells Fargo, Barnett returned to the same branch three more times over the next
14 seven months (March, August and September), opening 22 more business bank
15 accounts for 11 more anonymous Wyoming LLCs. Each of these shell company
16 bank account applications had the same indicia of fraud as the first batch, including
17 anonymous principals, similar deposit and anticipated revenues information, and
18 the same Wyoming mail drop address. Each time, Wells Fargo conducted no
19 investigation, instead rubber-stamping the new accounts. When necessary, Wells
20 Fargo also closed accounts that Apex had burned due to egregiously high
21 chargeback rates.
22         85.   For these later applications, Wells Fargo had the benefit of being able
23 to review the activity in the prior Apex shell companies’ bank accounts. Across
24 the accounts, the same pattern of activity reappeared: after millions of dollars in
25 consumer charges were deposited into the accounts (which had projected sales of
26 $100 on their applications), extraordinarily high chargebacks would follow. In
27 some monthly Wells Fargo account statements, the chargeback rates for these
28 companies exceeded 70% and 80%.
                                             25                  Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.27 Page 27 of 88




 1        86.    Wells Fargo was fully aware that Apex was burning through shell
 2 companies, due to these high chargeback rates, which caused merchant processors
 3 to cease doing business with the shells, because Peikos and Barnett were also
 4 regularly asking Wells Fargo to close old accounts for shell companies that could
 5 no longer access merchant processing services due to their high chargeback rates.
 6        87.      Notwithstanding numerous indicia of fraud, the rigorous Know-Your-
 7 Customer (“KYC”) and AML requirements that were in place for the branch, and
 8 Wells Fargo’s own internal policies and procedures that required (in theory)
 9 enhanced scrutiny of high-risk companies such as those associated with the Apex
10 Enterprise, the San Diego Branch quickly approved every application and opened
11 the accounts.
12        88.    Wells Fargo bankers at the San Diego Branch also provided reference
13 letters which validated the shell companies’ Wells Fargo accounts. Initially, these
14 letters were addressed to Barnett, but in May 2014, Apex’s atypical banking
15 requests to Wells Fargo grew bolder—and Wells Fargo’s complicity in the fraud
16 expanded. Barnett asked the San Diego Branch to re-execute and re-sign ten
17 reference letters for the initial Wyoming LLCs for which the branch had opened
18 accounts; the new letters would have Barnett’s name removed, making them
19 anonymous, “Dear Company” letters.
20        89.    Without blinking, the San Diego Branch banker quickly re-executed
21 the ten Wells Fargo reference letters, amending the address associated with the
22 accounts to include just the company name, without any address and without
23 Barnett’s name.       Wells Fargo accommodated this remarkable request for
24 anonymity without comment or question.
25
26
27
28
                                            26                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.28 Page 28 of 88




 1         BEFO
              ORE:                                   AFTER
                                                         R:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
           90.    Under these particullar circumsstances, annd given thhe Bank’s KYC and
13
      nhanced Due
     En               nce obligaations for these highh-risk custtomers, acceding to
              D Diligen
14
     speecific requ         mit this saame ownerr’s name ffrom all ten of the reference
                  uests to om
15
     lettters previo
                   ously issueed for supp
                                        posedly seeparate anoonymous L
                                                                     LLCs deviaated from
16
     acccepted baanking praactice.     While
                                       W     provviding bannk referennce letterss can be
17
     app
       propriate in
                 i other insstances, the circumsttances heree made it cclear to Weells Fargo
18
     thaat there weere heighteened risks that the baank referennce letters would bee misused.
19
     Th
      his should have
                 h    set offf alarm beells. It did not.
20
           91.    That is esp
                            pecially th
                                      he case, beecause of A
                                                           Apex’s chooice of the so-called
21
     “an                       ming as itts preferredd corporatte form. As Wells
       nonymous LLCs” frrom Wyom
22
     Faargo knew, using ano
                          onymous LLCs
                                  L    creatted a highh risk for ffinancial crrime that,
23
     fro
       om the ou
               utset, shou
                         uld have resulted
                                  r        inn a higherr level of scrutiny by Wells
24
     em                             a their rrelated inddividuals. Wells Farggo should
      mployees of both the accounts and
25
                ve categorrized thesee accountss as high risk, requiiring enhaanced due
     not only hav
26
                            ning the acccount, but going forw
     dilligence prior to open                               ward, Wellls Fargo shhould also
27
     hav
       ve treated these supp
                           posedly sep
                                     parate shelll accountss with enhaanced monnitoring as
28
                                                27                   C
                                                                     Case No. ____________
                                                                 RECEIV
                                                                      VER’S COM  MPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.29 Page 29 of 88




 1 a family of accounts from a risk compliance perspective.
 2        92.    Globally-recognized account opening and oversight standards in place
 3 for decades have classified anonymous LLCs entities as “high risk” entities and
 4 warned that these entities are one of the most widely used vehicles in laundering of
 5 the proceeds of crime, corruption, and other malfeasance. Therefore, Wells Fargo
 6 was required to conduct due diligence sufficient to establish the true beneficial
 7 owners of LLCs before allowing them access to bank accounts—and were further
 8 required to document the results of that diligence correctly in the bank’s files in
 9 order to assist the bank in its future monitoring endeavors.
10        93.    In light of the increased risks created from the outset, Barnett’s
11 specific request to reissue generic no-name letters to 10 related anonymous LLCs
12 was highly suggestive of credit card laundering by Apex. As the Bank knew, Apex
13 could easily conceal the identities of its blacklisted owners from merchant
14 processors by submitting applications in straw owners’ name that were supported
15 by the essential no-name reference letters from Wells Fargo. And that’s exactly
16 what Apex did.
17        94.    The most basic compliance training would have taught these bankers
18 that such tactics were highly suggestive of card laundering or some other nefarious
19 activity. This means one of two things is true: either Wells Fargo’s high-pressure
20 sales culture made it clear that identifying and stopping fraud was secondary to the
21 Bank’s profit motive, or Wells Fargo’s training and oversight were intentionally
22 designed to be so deficient that its employees were clueless as to the most obvious
23 signs of fraud.
24        95.    In August 2014, Barnett was back and opened ten more Wyoming
25 LLC shell company accounts at the San Diego Branch (this time with a different
26 banker), and he requested and received ten more no-name reference letters. Like
27 the banker before her, the banker wrote and executed anonymous reference letters
28 for the shell companies: they did not identify the accounts owners or include any
                                             28                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.30 Page 30 of 88




 1 other identifying information, e.g., company addresses. Rather than take any of the
 2 steps required by a bank when undertaking typical due diligence for new
 3 customers, multiple bankers at Wells Fargo’s San Diego Branch instead continued
 4 to process identical business account applications. These bankers did so, because
 5 at Wells Fargo, opening these bank accounts was not only profitable for the Bank,
 6 but was also personally beneficial to Wells Fargo’s employees, who were acting
 7 under corporate edicts to meet daily account opening goals.
 8        96.    Despite the fact the initial shell companies accounts were established
 9 in January 2014 with a $100 deposit and minimal ($100) projected annual sales,
10 deposit activity in the accounts was immediate, dramatic and inconsistent with the
11 account applications. Millions of dollars began to flow through the accounts
12 almost at once.
13        97.    In the month of February, these Wells Fargo Apex accounts took in
14 $810,000 in consumer credit card payments from Apex’s high-risk merchant
15 processors. From February to December 2014, the Apex Wells Fargo accounts
16 took in a whopping $12,300,000 in consumer credit card payments forwarded by
                       13
17 merchant processors.       The vast difference between the expected and actual
18 account activity was obvious to Wells Fargo and a huge red flag, which a bank
19 following standard industry practice was required to investigate.
20        98.    Within a short time, the shell company bank accounts also began to
21 suffer staggering merchant chargebacks and refunds. As a group, the Apex shell
22 company bank accounts at Wells Fargo suffered more than 22% in
23 chargebacks/refunds in 2014 through mid-2015.          To put these numbers into
24 perspective, a 1% chargeback rate is considered excessive and grounds to
25 terminate a merchant’s account with a merchant processor.
26
     13
27    This number is based only on information presently available to the Receiver,
   and is expected to grow when complete monthly account statements are received in
28 discovery.
                                            29                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.31 Page 31 of 88




 1        99.   In some months, the chargeback rate was much higher. As just one
 2 example, the August 2014 statement for an Apex shell company named “Bold
 3 Media” reflects a chargeback rate of 78% for the month.
 4        100. And the immense chargeback activity was obvious to Wells Fargo, on
 5 a monthly basis, given that the monthly account statements for all of the shell
 6 companies similarly reflected pages of chargebacks. As the below example makes
 7 clear, the shell accounts’ Wells Fargo monthly statements specifically identify the
 8 chargebacks in the “Withdrawals/Debits” column – often in the very same amounts
 9 again and again, for example, $87.67 and 97.88 (or multiplies thereof), as
10 consumer after consumer requested chargebacks on their credit cards.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            30                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.32 Page 32 of 88




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         31                 C
                                                            Case No. ____________
                                                        RECEIV
                                                             VER’S COM  MPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.33 Page 33 of 88




 1        101. Of course, Wells Fargo also knew about these excessive chargebacks,
 2 because Wells Fargo’s very own customers, using credit cards issued by Wells
 3 Fargo, were among the many Apex customers requesting such chargebacks on
 4 their credit cards. Wells Fargo’s own customers even made consumer complaints
 5 about the “risk-free” trial schemes to the Better Business Bureau.
 6        102. Wells Fargo deliberately overlooked this early and obvious
 7 aberrational activity in the Apex shell company accounts. Had even minimal
 8 investigation under standard banking procedures been conducted, with such
 9 obvious red flags – as Wells Fargo was required to do – the consumer losses could
10 have been staunched almost immediately. Wells Fargo took a different path
11 instead.
12        103. As described further below, Barnett’s role as Apex’s primary bank
13 contact and shell company account opener transitioned to Apex co-owner Peikos in
14 2015 and Apex employee Camacho at the direction of Peikos.
15                     (ii)   The Westlake Village Branch
16        104. In April of 2015, the initial Apex shell company accounts that Barnett
17 had established in 2014 had been open for fifteen months; most were inactive after
18 having received (and then having transferred out) millions of dollars of consumer
19 funds, even accounting for staggering consumer chargebacks. These chargebacks,
20 which ran through the Wells Fargo accounts, had resulted in nearly all of the shell
21 companies being terminated by their merchant processors. In spite of all this,
22 Wells Fargo was still anxious to expand its business with Apex.
23        105. Beginning in early 2015, Apex began to use Los Angeles County
24 Wells Fargo branches, and its principals developed relationships with the Wells
25 Fargo bankers at a Los Angeles County office located in Westlake Village (the
26 “Westlake Village Branch”). Like the bankers at the San Diego Branch, the Wells
27 Fargo bankers at the Westlake Village Branch were happy to facilitate Apex’s
28 ongoing consumer fraud and card-laundering activities in exchange for a revenue
                                            32                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.34 Page 34 of 88




 1 boost and assistance hitting sales quotas—even if that meant assisting a fraud and
 2 deliberately turning a blind eye to conduct that any banker would have recognized
 3 as bearing numerous indicia of fraud.
 4        106. David Hannig (“Hannig”) was an Assistant Vice President and Sr.
 5 Business Sales Consultant for Wells Fargo Merchant Services. On information
 6 and belief, Hannig was based out of the Los Angeles area but worked regularly
 7 with a number of branches, including the Westlake Village Branch, where he held
 8 meetings with Apex personnel and Wells Fargo customers.
 9        107. Dominic Testa (“Testa”) was a Business Banking Specialist for Wells
10 Fargo at the Westlake Village Branch. On information and belief, Hannig and
11 Testa had a close working relationship with each other and communicated
12 frequently about how they could expand Wells Fargo’s business with and sell new
13 bank products to the Apex Enterprise.
14        108. The Westlake Village Branch was located nearby Apex’s office in
15 Woodland Hills, California. Wells Fargo banker Testa, who was part of Wells
16 Fargo’s Community Bank division, was able to develop and sustain a long-term
17 and ongoing business relationship with the Apex Enterprise. He was particularly
18 friendly with Apex’s employee and CFO, Camacho, who often referred to Testa
19 with nicknames like “bud.” As Testa knew, Camacho was simply an employee of
20 Apex and was not the true “owner” of any account in his name. Testa knew that
21 Camacho was taking his instructions directly from Peikos, who was the true owner
22 and controller of Apex. Testa also knew that Camacho was only an “owner” on
23 paper of the accounts and shell companies held in his name.
24        109. Testa’s interactions with Peikos and Camacho made it clear from
25 early on that Peikos was the boss. As just one example, on April 17, 2015, Testa
26 emailed Peikos about opening “new accounts for you”. Testa noted “I’m assuming
27 you’ll be using Wyoming like your other LLCs” and requested the documentation
28 and identification of the “owner.” Peikos responded that Camacho, and not Peikos,
                                           33                  Case No. ___________
                                                           RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.35 Page 35 of 88




 1 would be the “owner” of the LLCs and the bank accounts that Peikos was
 2 instructing Testa to set up: “So we are clear, [Camacho] will be the 100% owner
 3 on these accounts, and I will have access like the current ones were set up.” The
 4 “current ones” Peikos was referring to were the roughly 40 shell company accounts
 5 that Barnett had opened in San Diego which were lying mostly unused at that point
 6 because they had lost access to merchant processing services as a result of their
 7 extraordinarily high consumer chargeback rates. Testa told Peikos that he would
 8 put a fee waiver on the accounts for the next three months and recommended that
 9 Peikos “[k]eep in contact with me on when they should be closed and I can do it
10 over the phone.”
11        110. During this same time, Hannig, in coordination with Testa,
12 encouraged the Apex Enterprise to apply for merchant processing with Wells
13 Fargo. Apex employee Chris Carr met with Hannig and identified shell companies
14 and products for which Apex wanted to obtain merchant processing services.
15        111. Wells Fargo requires merchant account applicants to undergo an
16 underwriting process intended to ensure the applicant is a legitimate and
17 creditworthy business and to weed out merchants engaged in illegal conduct and
18 required the legitimacy of the business be verified/validated. Any material
19 discrepancies must be documented, investigated, and resolved and the source of the
20 verification should be in the merchant file. The Bank forbid the solicitation of
21 merchants engaged in certain unacceptable business practices because they were
22 presumptively illegal, violated card association rules, or created excessive risk
23 exposure for the Bank.
24        112. Several days after their in-person meeting, on April 21, 2015, Carr
25 followed up with an email to Hannig containing information for two shell
26 companies. This opened a string of emails between the two in rapid succession,
27 with emails being exchanged often literal minutes apart. Carr wrote, “Here is some
28 information on the corps and URLs that we wanted to lead off with . . . Please let
                                           34                  Case No. ___________
                                                           RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.36 Page 36 of 88




 1 us know if you require additional information to Pre-fill these apps for us. We are
 2 eager to get started so as soon as you can send us the paperwork, we will turn it
 3 around with any additional documentation you require. Thanks!” Carr identified
 4 Arturo Oliveros and Julia Buenrostro as the “owners” of shell companies Alpha
 5 Group, LLC and Crest Capital LLC, respectively, both of which had the same
 6 Wyoming mail drop listed as their business address.          Carr listed the shell
 7 companies’ businesses as “supplement[s]” and “health plus”, respectively, and
 8 included links to the companies’ websites, www.virilitymuscle.com and
 9 www.evermaxbody.com.
10        113. Hannig reviewed the material and linked websites and quickly
11 responded, identifying crucial and fundamental discrepancies in the information
12 Apex provided:
13              Chris,
14              The bottom of the websites show different LLC’s then what is
                listed below. That will need to be changed to the below listed
15              LLC’s on the websites before I can even start the process. The
                people you listed below are not owners on the Wells Fargo
16              bank account that you gave us. They must be owners of the
                business in order to use their name on the merchant accounts.
17              The address also does not match up to what is on the website.
                Everything needs to be matched up on the accounts or the
18              applications won’t not pass the submission process.
19              Thank you,
20              David Hannig
21              (Emphasis Added).
22        114. Carr quickly replied claiming to have corrected the issues:
23              David,
24              Thanks for your reply. The company names and addresses have
                been updated on the websites.
25
                The Websites just had the product name in the footer as a
26              placeholder until we got all of the docs in order.
27              Arturo Oliveros and Julia Buenrostro are owners of the
                entities listed.
28
                                            35                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.37 Page 37 of 88




 1               Thanks! - Chris
 2               (Emphasiss added).
 3               ****
 4        115. Almost im
                       mmediately
                                y, Hannig aagain respoonded:
 5        I see th
                 he names changed
                           c        so
                                     o that will w
                                                 work. Thee bank acccounts still
                                                                               ll do not
 6        show them
                 t    as ow
                          wners. Coordinate w   with Domin  nic [Testaa] on how w to get
          this uppdated. Heere is whatt we have llisted on th
                                                            he bank acccounts:
 7
 8
 9
10
11
12
13
14
15
16
17
          David Hannig
18        Assistant Vice President
          Busineess Sales Consultant
                          C
19        Wells Fargo Merrchant Serv vices
20            hasis Addeed).
          (Emph
21        116. The irregu
                        ularities Haannig idenntified weree troublingg, particulaarly since,
22 as Hannig knew,
             k     Apeex had alreeady openned (and iin almost every casee, burned
23 thrrough) rou
               ughly 40 sh
                         hell bank accounts w
                                            with Wellls Fargo inn which m
                                                                        millions of
24 dollars had flowed
               f      thrrough. Ap
                                 pex’s excuuses and sscramble too alter weebsite and
25 pro
     oduct information on
                        n the fly only
                                  o    reinfoorced whaat Hannig already knnew to be
26 tru
     ue: that the “owners” of the shell companiies were ow
                                                         wners in naame only.
27        117. But most troubling were the discrepanccies in infformation regarding
28 thee key issue of the beneficial
                         b          ownership
                                    o         of these anonymouus Wyominng LLCs.
                                              36                    C
                                                                    Case No. ____________
                                                                RECEIV
                                                                     VER’S COM  MPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.38 Page 38 of 88




 1 The two shell companies, Alpha Group and Crest Capital, had Wells Fargo
 2 accounts opened by Apex principal Barnett a year earlier in San Diego. When he
 3 opened the accounts, Barnett claimed to be the sole owner of the companies and
 4 presented anonymous Wyoming LLC documents and the same maildrop address
 5 for these shell companies.
 6        118. By April of 2015, when Hannig flagged the issues, the accounts had
 7 been open for 11 months and had taken in more than a quarter of a million dollars
 8 in consumer payments from merchant processor deposits. But Hannig was now
 9 being told that the account holder, Barnett, did not in fact own the shell companies
10 – and two people (Oliveros and Buenrostro), who were not listed on those Wells
11 Fargo bank accounts or identified in any Wells Fargo bank records, did.
12        119. Such information was an obvious indication that Apex was engaged in
13 credit card laundering by listing owners on merchant account applications for an
14 anonymous LLC, thus obscuring the identity of the true owners.
15        120. Apex’s next response, sent just 23 minutes later, should have been
16 even more alarming to Hannig and Testa. Rather than “updating” the information,
17 Apex instead changed course and told Wells Fargo they had decided to use instead
18 new anonymous Wyoming LLCs, supposedly now “owned” by Camacho, to apply
19 for the merchant accounts. The new shell companies shared (as did every one of
20 the Apex shell companies) the same Wyoming mail drop address.
21        From: Chris Carr [mailto:chris@apexcapitalgrp.com]
          Sent: Tuesday, April 21, 2015 4:03 PM
22        To: Hannig, David
          Cc: Raul A; Phillip Peikos; Testa, Dominic J
23        Subject: Re: Information for New MIDs
24        I see you are correct. Those accounts are, indeed, in David Barnett's
          name. On review, we decided that we would like to run those two
25        websites through these new corps that we just set up. They are
          owned by our CFO Raul Camacho[. . . ]
26
27        Raul will come in tomorrow and open bank accounts at your branch.
          EIN numbers are forthcoming. Websites have been updated. Sorry
28        for all the changes. Will you be in tomorrow to help us set up the
                                            37                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.39 Page 39 of 88




 1        accounts?
 2        Thanks! - Chris
 3        (Emphasis Added.)
 4        121. The response of Hannig, who was specifically seeking to provide
 5 merchant banking for Apex, was problematic. He simply suggested Apex
 6 coordinate with the bank to get the ownership “updated”. Notably, Hannig did not
 7 copy the actual account holder, Barnett, on any of this correspondence.
 8       122. Hannig’s cursory review had immediately identified fundamentally
 9 inconsistent information about the LLCs’ ownership, the ownership of the bank
10 accounts, and discrepancies between the websites and the products which Apex
11 was hoping to sell on them. He had pointed out that the irregularities and
12 discrepancies would cause the merchant applications he wanted to present on
13 Apex’s behalf to be rejected. As a merchant banker, Hannig knew that the
14 discrepancies in the owners, coupled with the use of anonymous Wyoming LLCs
15 and the pattern of burning through the LLCs’ bank accounts, were indicative of
16 fraud.
17        123. Instead of doing what he should have done under standard banking
18 procedures – e.g., refuse to submit the shell account’s merchant processing
19 applications; ask questions and demand answers about the troubling and
20 inconsistent information being revealed; and communicate his concerns and report
21 suspicious activity through Wells Fargo’s established channels — Hannig simply
22 directed Apex on how to change its paperwork, so the applications would not be
23 flagged, allowing him to potentially pad his sales numbers and the bank itself to
24 expand its banking relationship with the fraudulent Apex Enterprise.
25      124. During the years when the Apex fraud was in full bloom, on
26 information and belief, such aggressive sales tactics were rewarded within Wells
27 Fargo’s misaligned compensation system. Hannig himself was recognized as a
28 Wells Fargo “Sales Star” (winning that award in 2013, 2014, 2015, 2016, and
                                           38                  Case No. ___________
                                                           RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.40 Page 40 of 88




 1 2017), and he was also named the #1 Wells Fargo Sales Representative out of 500
 2 employees in 2013 and 2016.
 3        125. Hannig was not the only Wells Fargo banker to advance Apex’s
 4 ongoing fraud, however. In light of Wells Fargo’s pernicious sales culture and
 5 misaligned compensation system, this type of employee misconduct repeated itself
 6 again and again, across Wells Fargo bankers and branches. Indeed, as recently as
 7 January 23, 2020, the OCC recognized: “[t]he Bank tolerated pervasive sales
 8 practices misconduct as an acceptable side effect of the Community Bank’s
 9 profitable sales model, and declined to implement effective controls to catch
10 systemic misconduct. Instead, to avoid upsetting a financially profitable business
11 model, senior executives…turned a blind eye to illegal and improper conduct
12 across the entire Community Bank.” (Emphasis added.)
13        126. Apex’s last-minute pivot to the two new corporations they had “just
14 set up” for merchant processing and which were now supposedly “owned” by
15 Apex employee Camacho, necessitated getting new Wells Fargo bank accounts
16 opened before the merchant account application could be completed. Testa was
17 more than happy to oblige. When Camacho sent Testa documents for one of the
18 new LLCs (with a Wyoming operating agreement signed that same day, April 21,
19 2015), Testa replied that the documents were “perfect” and the accounts were
20 promptly opened.
21        127. Once the new bank accounts were opened, Apex submitted the
22 merchant processing application to Hannig listing Camacho as the “owner” and
23 listing the Wyoming mail drop as the address. But on April 30, 2015, Hannig
24 informed Apex that higher-ups at Wells Fargo had rejected the application, as he
25 had received a “decline email due to an unqualified business model for Wells
26 Fargo. We tried, thank you for considering us.”
27        128. In response to questions from Apex, Hannig said the application was
28 rejected because the companies were selling supplements. In other words, despite
                                           39                  Case No. ___________
                                                           RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.41 Page 41 of 88




 1 Hannig’s questionable efforts to obtain Wells Fargo’s merchant processing
 2 services for Apex, Wells Fargo’s merchant banking division had (correctly)
 3 categorized the shell companies as high-risk businesses with which they did not
 4 want a relationship. The Bank’s merchant division was unwilling to take on the
 5 risk of processing for these companies, recognizing that they were in an industry
 6 rife with consumer deception, and there was the potential for high chargebacks and
 7 losses for Wells Fargo caused by fraudulent activity.
 8         129. Of course, Wells Fargo was still perfectly willing to continue
 9 servicing the fraudulent LLCs at the branch level and opening bank accounts for
10 additional shell companies, while letting other merchant processors (who had less
11 insight into Apex’s illegitimacy, and no insight into its obfuscated performance
12 history and ownership legerdemain, and who would be reassured by the fact that
13 Wells Fargo had approved them for bank accounts) take on that risk – and while
14 allowing Apex to deceive more unsuspecting consumers (including even Wells
15 Fargo’s own credit card holders) with the lure of “free trial” products.
16         130. Knowing what it did, Wells Fargo was legally required to take a
17 number of steps, including conducting a further investigation into the Apex
18 Enterprise, evaluating patterns of misconduct and suspicious activity across the
19 entire Apex relationship, terminating the Bank’s relationship with Apex, its
20 principals, and its associated shell companies, and/or following the Wells Fargo
21 established procedures for reporting the suspicious activity both internally and
22 externally.
23         131. Wells Fargo did none of these things. Instead, it kept doing business
24 and looking for growth opportunities with Apex. Through Testa, Wells Fargo
25 continued to open numerous shell company accounts for Apex. Similarly, Hannig
26 periodically attempted to get merchant processing for Apex shell companies but
27 was ultimately always unsuccessful.
28         132. In December of 2015, Camacho accidentally sent a spreadsheet of
                                             40                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.42 Page 42 of 88




 1 active and pending “MID’s” (merchant processing accounts) to Hannig. The
 2 spreadsheet listed more than 25 LLCs with bank accounts at Wells Fargo, along
 3 with their corresponding accounts at various merchant processors. As was the case
 4 when Hannig had identified and flagged the central issue months earlier, the
 5 purported owners of the LLCs were not the Wells Fargo account holders. The
 6 spreadsheet made it absolutely clear that, at a minimum, Apex was engaged in
 7 large-scale credit card laundering and was using shell companies and straw owners
 8 to secure merchant processing services—something any banker in Hannig’s
 9 position would have immediately recognized, particularly because of the incident
10 some months earlier.
11        133. Within minutes, Camacho recognized that he did not want that
12 spreadsheet in the Bank’s files. He wrote to Hannig, asking him to “[p]lease delete
13 ASAP” and adding that he “would greatly appreciate if you can keep the
14 information confidential.” Camacho concluded the email by asking Hannig to
15 confirm with him once the email had been deleted.
16        134. Hannig promptly replied “Deleted.”         On information and belief,
17 Hannig’s prompt deletion of this e-mail and attachment from Wells Fargo records
18 violated both Bank policy and the law. As an executive at Wells Fargo, Hannig
19 had a duty under a number of federal laws to investigate and report Apex’s
20 suspicious activities. Those obligations did not disappear just because a customer
21 asked that Hannig delete an email.
22        135. The spreadsheet was not sent to Hannig in a vacuum. Both he and
23 Testa knew exactly who this very high-risk customer was. They were all too aware
24 of Apex’s history of hiding the true owners of the anonymous shell companies they
25 created – and they had even helped Apex to mask these beneficial ownership issues
26 and sanitize its merchant processing application at Wells Fargo. Hannig and Testa
27 also knew that Wells Fargo had analyzed Apex’s high-risk business earlier that
28 year and had declined to provide merchant processing services to it. In light of the
                                            41                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.43 Page 43 of 88




 1 above, on information and belief, the deletion of Camacho’s email and failure to
 2 take steps to report the suspicious actions were deliberate efforts to aid and abet
 3 Apex’s fraud.
 4        136. Notwithstanding its knowledge of obvious fraud, Wells Fargo and the
 5 Westlake Village Branch continued to open bank accounts for Apex shell
 6 companies throughout 2015, 2016, 2017, and 2018; the new accounts only stopped
 7 when the FTC filed its lawsuit against Apex. In 2015, Camacho opened 14 more
 8 Wells Fargo accounts for 13 anonymous shell companies. In 2016, Camacho
 9 opened six accounts for six shell companies; in 2017, 19 accounts for 19 shell
10 companies; and in 2018 12 accounts for 12 shell companies. In total, Wells Fargo
11 opened at least 92 bank accounts for more than 70 shell companies over the course
12 of just four years.
13        137. When opening and servicing the accounts, Wells Fargo bankers
14 continued to provide atypical banking services, asking no questions and
15 deliberately ignoring Apex’s obvious efforts to launder money it obtained
16 operating its high-risk, fraudulent business through anonymous shell companies
17 fronted by straw owners.
18        138.    The pattern was clear – and only became clearer with time: Apex,
19 primarily through Camacho, would periodically request that Wells Fargo close
20 existing shell companies’ bank accounts after those shell companies had been
21 blacklisted and lost their merchant processing because of the massive levels of
22 chargebacks.    At the same time, Camacho would request Wells Fargo open new
23 shell company bank accounts—often six new bank accounts at a time—of which
24 Camacho would be the “owner”. In this way, Wells Fargo’s conduct enabled Apex
25 to cycle through the burned shell companies and their associated bank accounts
26 before creating new, “unrelated” and anonymous LLCs to use to defraud
27 consumers.
28        139. As was the case with the San Diego Branch, the Westlake Village
                                            42                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.44 Page 44 of 88




 1 Branch, via Testa, was more than willing to supply no-name reference letters for
 2 the shell companies. Testa provided large tranches of reference letters, routinely
 3 issuing 6 letters, and on one occasion 12 letters, at a time. He was also willing to
 4 vary the format and information contained in the reference letters based on
 5 requests made Camacho.
 6        140. Across multiple branches and multiple bankers, between 2014 and
 7 2018, Wells Fargo assisted the Apex Enterprise by opening account, after account,
 8 after account, for a host of shell companies.        These shell companies were
 9 “anonymous” LLCs based out of Wyoming, though true their owners were not
10 anonymous to Wells Fargo—Wells Fargo was well aware that all of these
11 companies and accounts were part of the Apex Enterprise, owned and controlled
12 by Barnett and Peikos. That was clear not only based on the fact that core Apex
13 personnel were always the ones opening the accounts, and also from the email that
14 Camacho mistakenly sent to Hannig, which spelled out exactly what Apex was
15 doing. Yet Wells Fargo was more than happy to keep, and even pursue, Apex’s
16 business by facilitating Apex’s ongoing fraud.
17        B.     Wells Fargo’s Support of the Triangle Enterprise
18               (i) Overview
19        141. At the same time that Wells Fargo was providing banking services to
20 the Apex Enterprise, it was also providing those same services to the Triangle
21 Enterprise, which was also running “free trial” scams out of Southern California
22 and which was operating using a business model strikingly similar to Apex’s.
23        142. In the case of Triangle, as with Apex, multiple Wells Fargo bankers
24 across multiple branches developed long-term and ongoing business relationships
25 with Triangle’s owner and controller, Brian Phillips; as with Apex, these Wells
26 Fargo bankers eagerly opened bank accounts for a host of companies that they
27 knew were shells being used by Phillips. And as with Apex, Wells Fargo’s clear-
28 eyed support of the Triangle Enterprise resulted in millions of dollars in consumer
                                            43                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.45 Page 45 of 88




 1 harm—damages which spilled over to the Receivership Entities.
 2         143. Wells Fargo began providing services to Phillips and Triangle in at
 3 least 2009. In addition to opening and closing accounts and executing reference
 4 letters for Phillips and his shell companies, Wells Fargo also provided a host of
 5 other services, including payroll services and tax return preparation.        In each
 6 instance, Wells Fargo took instructions from Phillips and provided information
 7 directly to him, understanding that he was the owner and controller of all Triangle-
 8 related accounts even though numerous others were listed as the “owners” of the
 9 accounts.    Wells Fargo provided these services to Phillips and Triangle even
10 though it knew that those services were a prerequisite for money laundering and
11 fraudulent business activity.
12         144. Like Apex, the Triangle fraud relied on the use of shell companies
13 with straw owners, which Triangle generally referred to as “nominees”, to keep
14 their fraudulent businesses running.       Phillips recruited nominees to be the
15 “owners” of the shell companies by offering them a monthly fee, such as $500 per
16 month, for allowing Phillips to use their names and identities to establish shell
17 companies and accompanying bank accounts at Wells Fargo.                Phillips’ only
18 requirement to qualify was that the nominees not be blacklisted on the MATCH list
19 as a previously terminated merchant.
20         145. Phillips then served as the conduit between Wells Fargo and each
21 nominee in order to secure the Wells Fargo bank accounts needed to carry out the
22 Triangle fraud. Each time, Wells Fargo rubber-stamped the applications. From
23 there, Phillips used the corporate documents and Wells Fargo account information
24 (along with the essential Wells Fargo reference letters) to obtain merchant
25 processing services in the nominee’s name, which allowed the Triangle Enterprise
26 to perpetrate its “free trial” scam at consumers’ expense.
27         146. None of this would have been possible without Wells Fargo. Each
28 time Phillips opened a new shell account, he instructed Wells Fargo that the
                                             44                     Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.46 Page 46 of 88




 1 nominee was the “100 % owner” on paper, but Phillips was always to be given
 2 immediate access and full control as a “co-signer” of the Wells Fargo bank account
 3 belonging to the supposed “100% owner.” Each shell company’s account opening
 4 paperwork falsely represented Phillips as a rank-and-file employee of the shell
 5 company—its supposed “Data Specialist” —a transparent effort understood by
 6 Wells Fargo to mask Phillips’ true ownership of all of the shell companies. Wells
 7 Fargo always accommodated “employee” Phillips’ requests, which was not in line
 8 with banking practices. As a result, Wells Fargo knew that Phillips retained the
 9 unfettered ability to transfer money from a nominee’s shell account directly into
10 the primary Triangle Enterprise account at Wells Fargo, which Wells Fargo knew
11 was owned by Phillips.
12         147. The troubling pattern repeated itself, again and again, with Phillips
13 driving all communications with Wells Fargo for the nominees.       Notwithstanding
14 known abuse of beneficial ownership for these types of high-risk businesses, and
15 mounting evidence that Phillips was actively engaged in such abuse, Wells Fargo
16 bankers happily opened this stream of new accounts in the names of nominees (in
17 keeping with its sales culture prizing growth above all else). All the while Wells
18 Fargo bankers conducted the most minimal level of due diligence, if any, on the
19 nominee “owners”, largely relying on Phillips’ vouching for the new nominee
20 “owner.”      Phillips himself routinely filled out the forms and gathered and
21 submitted the signatures of the “owners” to Wells Fargo. If a Wells Fargo banker
22 requested a cursory phone call with the “owner” before opening an account,
23 Phillips arranged it. In the latter years of the fraud, Phillips even walked nominees
24 into the local branches, and Wells Fargo promptly accepted the paperwork from
25 the new “owners” before turning around to give “employee” Phillips full control as
26 the co-signer. This arrangement benefitted Wells Fargo as well as Triangle and
27 Phillips, because it gave Wells Fargo an easy way to open new accounts in
28 perpetuity.
                                             45                  Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.47 Page 47 of 88




 1        148. After dealing with the “owners” on only the most perfunctory level at
 2 account opening, if at all, Wells Fargo then dealt thereafter with Phillips,
 3 understanding him as their customer and the actual owner of all of the accounts.
 4 At Phillips’ direction, Wells Fargo regularly swept funds in the shell company
 5 accounts into Triangle’s primary bank account at Wells Fargo. Once transferred to
 6 Triangle’s main account, the funds would almost immediately be sent to a
 7 Canadian company owned by Triangle, Global Northern, at a Canadian bank. In
 8 turn, Global Northern would forward the funds to Hardwire accounts in Hong
 9 Kong or Thailand. Hardwire would then wire money back to Triangle in the U.S.
10 to cover expenses to complete the laundering of the funds.
11        149. From the very start, Phillips and Triangle’s offshore-based principal,
12 Devin Keer relied upon Wells Fargo as the best (and perhaps only) banking option
13 for opening scores of essential bank accounts for the shell companies. In 2009,
14 near the start of Triangle’s implementation of its “free trial” scam, Keer, then in
15 Canada, emailed a merchant processor to ask:
16        Do you guys work with/know any corp services type guys who
          incorporate US corps quickly? Brian [Phillips] has a corp in NV that
17        he just set up but there’s no bank accounts and stuff set up yet. Would
          like your advice on the whole US corp issue before we drive down to
18        Seattle to open bank accounts - if we can set up another corp for the
          purpose of this…deal that might be a better play for us.
19
20 The processor promised to look into it, but before he could, Keer wrote back: “I
21 think we can get Wells to take care of it.” (Emphasis added.) As it turned out,
22 Keer was right.
23        150. Phillips, Keer, and Triangle relied on Wells Fargo to deliberately
24 overlook obvious beneficial ownership issues, which Wells Fargo was happy to do.
25 Phillips was so confident in Wells Fargo’s pliancy that when one nominee raised a
26 concern about what would happen if Wells Fargo contacted his mother (whom he
27 had enlisted to serve as another nominee for Phillips in 2011), Phillips responded
28 by dismissing his concerns wholesale, responding, “Dude, you still don’t
                                            46                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.48 Page 48 of 88




 1 understand how wells is totally different.       The bank won’t be calling her.”
 2 (Emphasis added). Wells didn’t call.
 3        151. Instead of conducting an investigation, increasing its monitoring of
 4 the Triangle accounts, reporting suspicious or unusual activity internally or
 5 externally, or simply refusing to provide banking services to the Triangle fraud,
 6 time and again Wells Fargo acceded to Phillips’s requests for the Bank to open
 7 new shell company accounts with nominee owners, effectively legitimizing the
 8 shells in the eyes of the merchant processors.
 9               (ii) The Keller, Texas Branch
10        152. The relationship between Wells Fargo, Phillips, and Triangle began in
11 Texas on September 2, 2009, when Wells Fargo’s Keller, Texas branch, principally
12 through banker Lea Walker (“Walker”), but with assistance of others in the branch,
13 including the branch manager, began opening shell company accounts for Phillips
14 and providing him with reference letters.
15        153. In roughly one year, Walker opened at least eight shell company
16 accounts for Phillips and provided him with four reference letters for these
17 accounts.
18        154. In 2011, Walker opened four more accounts for shell companies at
19 Phillips’ request, providing him with three reference letters. That year, another
20 banker at the Keller, Texas branch, opened two more shell company accounts for
21 Phillips and signed another reference letter. Walker continued to open additional
22 shell accounts for Phillips into 2012. In total, this Wells Fargo branch opened
23 more than 20 banks account at Phillips’ request, with roughly half of those being
24 for shell accounts nominally owned by others.
25        155. Wells Fargo’s understanding of Phillips’ ownership interest in the
26 accounts is abundantly clear in May 2012 emails that Phillips and Walker
27 exchanged, in which Phillips asked Walker to remove certain approval
28 requirements so that he could generate and send wires for accounts that he did not
                                            47                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.49 Page 49 of 88




 1 own on paper. Walker immediately fulfilled Phillips’ request, which would have
 2 been unthinkable if she were not aware that he was the true owner of the accounts
 3 and that the purported “owner” was just a nominee.
 4               (iii)   The Southern California Branches
 5        156.   In or about 2013, Phillips began moving his banking relationship with
 6 Wells Fargo to Southern California. Across multiple Wells Fargo Community
 7 Bank branches in Southern California (and in partnership with multiple Wells
 8 Fargo bankers), Phillips came to open dozens more Wells Fargo accounts as the
 9 Triangle scheme expanded. In total, over the course of the Triangle scheme, Wells
10 Fargo opened more than 85 Triangle-related accounts in California and Texas at
11 Phillips’ request. While Wells Fargo knew that all of the accounts were under
12 Phillips’ exclusive control, over 60% (approximately 55) of those accounts were
13 bank accounts for the shell companies that were “owned” in the names of the
14 nominees. Wells Fargo also opened more than 30 corporate bank accounts that
15 Phillips directly owned. These included, most notably, numerous Wells Fargo
16 bank accounts for the Triangle Media Corporation, into which Phillips regularly
17 requested that Wells Fargo transfer funds from the shell company accounts
18 “owned” by others, which Wells Fargo always did.
19        157. Between 2013 and Triangle’s demise in 2018, Phillips’ business with
20 Wells Fargo in California expanded rapidly. Over a nine-month period in 2015
21 alone, Wells Fargo opened a total of 12 shell company accounts “owned” by
22 nominees for Phillips. Phillips established a close and continued relationship with
23 Wells Fargo across multiple branches in Southern California. In total, over a
24 dozen Wells Fargo Community Bank branches in Southern California provided an
25 array of banking services for Phillips, Triangle, and his many related shell
26 companies. Between fall 2013 and the end of Triangle in 2018, Wells Fargo
27 opened more than 60 accounts at Phillips’ request. More than 40 of those bank
28 accounts, however, were for shell companies supposedly not “owned” by Phillips.
                                             48                 Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.50 Page 50 of 88




 1 Phillips was a repeat player at many branches, including San Diego (1st and
 2 Market – 5 accounts and 3 reference letters), El Cajon (6 shell accounts and 9
 3 reference letter), Palomar Vista (8 accounts and 2 reference letters), and San
 4 Marcos (6 accounts and 1 reference letter). Additionally, Phillips often made
 5 requests to open accounts to his Relationship Managers (Albana and Cording)
 6 working out of the Escondido branch, who expedited that process. Albana and
 7 Cording played the essential role of providing Phillips with ready access to
 8 reference letters (they wrote more than 30 such letters between 2015 and 2018).
 9        158. The scope of the branches involved emphasizes that this was not one
10 bad banker or one bad branch—rather, the bad conduct was reliably endemic at
11 Wells Fargo. While the Escondido Branch was probably the worst offender (as
12 discussed below), the misconduct at issue occurred across the Southern California
13 branches noted above, all of which were operating under Wells Fargo’s toxic sales
14 culture. For example, in 2015 a banker from the San Diego Branch came to
15 Phillips’s aid when he asked her to set up a bank account for a shell company
16 “with me and another signer on it.” The banker responded that she needed the
17 nominee owner’s information to open the account, but that she would “switch the
18 relationship once I have it.” Phillips sent the banker the information she requested
19 (the nominee’s driver license, phone number, and social security number, among
20 other things), and the banker proceeded to open the account, apparently untroubled
21 by the fact that Phillips—not the nominee—was the one providing the information
22 to open an account for a company that purported to be owned by the nominee.
23        159. The Wells Fargo bankers knew that all of these accounts were related,
24 but on information and belief, that relationship was never risk-rated, monitored, or
25 otherwise managed as would be befitting a relationship encompassing the volumes,
26 number of accounts and global scope of what was an enterprise—not a series of
27 individually-owned accounts.
28
                                            49                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.51 Page 51 of 88




 1                     (iv)   The Escondido Branch
 2         160. Wells Fargo bankers at the Escondido Branch were especially
 3 accommodating to Phillips, particularly Haiman Albana (“Albana”), who was a
 4 Vice President and Business Relationship Manager at the branch, and Brian
 5 Cording (“Cording”), who was a Vice President and Senior Business Relationship
 6 Manager. Compliance “rules” were easily bent or discarded for Phillips, in line
 7 with the OCC’s conclusion that “[t]o the extent [Wells Fargo] did implement
 8 controls, the Bank intentionally designed and maintained controls to catch only the
 9 most egregious instances of the illegal conduct that was pervasive throughout the
10 Community Bank.” Albana, for example, initially told Phillips on October 30,
11 2013, that a shell company account (which Phillips had requested on October 24)
12 hadn’t yet been set up because Albana was “waiting to hear back from my
13 compliance department” about it—but when Phillips complained that “when [he]
14 was working with the branch on this stuff they could turn it around in 1 day” and
15 asked whether he should “reach out to my branch contact,” Albana sent him the
16 forms for the next step less than one hour later.
17         161. On August 25, 2014, Phillips sent an email to Albana about one shell
18 company’s accounts, asking Albana “to make sure that my name is not showing up
19 on the [Vital Global Marketing] account (7355) at all. These are [the nominee]’s
20 accounts of which I have access too. Can you please work to have my name
21 replaced with her name? Let me know how quickly we can get this taken care
22 of?” (Emphasis added.) About a week later, Phillips forwarded forms purportedly
23 completed by the nominee to add her and remove him from the shell account, at
24 which point a Wells Fargo effected the change.
25         162. Cording was fully aware that Phillips was the one in control of the
26 shell accounts that Triangle had at Wells Fargo. On August 19, 2015, for example,
27 Phillips complained to Cording that he couldn’t see accounts for shell companies
28 H1 Marketing, Brand Junction, and Total Market Products “at the moment in a
                                             50                 Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.52 Page 52 of 88




 1 single portal view on my wells fargo login.” Phillips explained that he “need[ed]
 2 to have key executive access” to the shell company accounts because “they
 3 need[ed] to have my status changed in the company.” Cording immediately made
 4 changes to the profiles in Wells Fargo’s system in order to allow Phillips “to see
 5 the accounts with the ability to transfer into the 3 of them.”
 6         163. Meanwhile, Phillips was making changes to the ownership of the
 7 Vital Global Marketing account—the account which, roughly a year earlier, he’d
 8 had Wells Fargo scrub his name from. Phillips sent over the paperwork to have the
 9 old nominee “owner” removed from the account on August 28, 2015. Less than a
10 week later, he asked to have a different nominee added to another Vital Global
11 Marketing account (x1053); a Wells Fargo banker business associate gave the new
12 nominee control over the account, but when Phillips asked for documentation of a
13 change in ownership, the Wells Fargo employee explained she would need an
14 amended operating agreement. A few days after that, Cording chimed in to explain
15 that the change in ownership would require a new account. The Wells Fargo
16 employee sent over the required paperwork, explaining that Phillips “would want
17 to list [the new nominee] as 100% owner to match your documents.” Recognizing
18 Phillips’s true role in the operation, the banker added, “You will also need to list
19 anyone (like yourself) who might have control of the company,” and warned
20 Phillips that as the technical owner of the shell company, the new nominee would
21 have control over the other Vital Global Marketing account (x7355)—a warning
22 she would not have needed to give if she’d believed the nominee was, in fact, the
23 owner.
24         164. Cording also continued to accommodate Phillips’ requests for
25 visibility into accounts purportedly owned by others. On May 5, 2016, Phillips
26 asked Cording to add another shell account, Sunset Order Marketing, to his
27 “consolidated Business banking view in the portal.” Cording asked another banker
28 to make the change without hesitation. That banker, however, pointed out that the
                                              51                   Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.53 Page 53 of 88




 1 nominee for the account was the “100% owner, so in order to grant [Phillips]
 2 combine[d] view through online banking” she would need approval from the
 3 nominee. Phillips then asked, “why do these accounts keep getting setup this way
 4 where I have no right to visibility. Can we please get this and all accounts going
 5 forward switched to be in my consolidated view.”
 6         165. The Wells Fargo banker was quick to offer a couple work arounds:
 7         If you aren’t owner they can’t automatically grant you combined view
           because you can transfer between other entities and personal accounts
 8         that way. The work around is to have the owner grant you this
           authority but our online department requires it in writing incase
 9         there is some sort of internal fraud or something with the
           business, WF won’t be liable.
10
           Unfortunately we cannot automatically do this every time. We have
11         the work around but it requires an extra step. In order to avoid this
           entirely we do offer the CEO portal for our large business clients.
12         (Emphasis added.)
13
           166. Phillips made it absolutely clear that he wanted full access to multiple
14
     accounts for companies in which he had, on paper, no ownership interest. Though
15
     this is an obvious indication of potential fraud, no one at Wells Fargo appeared
16
     troubled by the request. In fact, when Phillips expressed exasperation with the
17
     process, one Wells Fargo banker even sympathized, apologizing for the Bank’s
18
     (flimsy) procedural hurdle: “I’m sure somewhere along the lines an employee
19
     transferred out money from a business to his/her personal accounts and WF took a
20
     significant loss. So they now require an acknowledgement from the owner stating
21
     they are ok with the combine view.”
22
           167. Wells Fargo clearly understood that Phillips was in charge and that
23
     the nominee owner of the company was more or less irrelevant, but the Bank
24
     continued to do business with Phillips and Triangle.       Wells Fargo did so in
25
     violation of KYC rules and regulations, which required the Bank to have a
26
     relationship with each of its customers. That posed a problem since Wells Fargo’s
27
     only relationship with the shell companies was through Phillips.
28
                                             52                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.54 Page 54 of 88




 1        168. The rules changed in May 2016, but by December 2017—nearly a
 2 year and a half later—Wells Fargo had not yet implemented them. On information
 3 and belief, the new rule, in fact, simply reflected what had been accepted as
 4 standard practices at many other banks for a number of years (but of course not
 5 Wells Fargo), going back as far as the establishment of new rules after the
 6 September 11, 2001 terrorist attacks. That month, Cording emailed Phillips to
 7 explain the Bank’s obligations under the “new” rule:
 8        In May 2016, the U.S. Treasury Department’s Financial Crimes
          Enforcement Network (FinCEN) issued a rule strengthening the due
 9        diligence that certain financial institutions must perform with respect
          to their customers. The new rule requires that financial institutions
10        thoroughly understand the nature of the business of each of their
          clients.Wells Fargo and other banks are required to comply with these
11        new and existing regulations related to the prevention of financial
          crimes. As a result, we are enhancing our internal compliance and
12        risk related policies. Because of the size and scope of our
          organization, we are starting to collect customer information now to
13        ensure that we are able to comply with the federal deadline.
14        169. Cording sent Phillips pre-filled paperwork for 10 companies, seven of
15 which were shell companies but all of which listed Phillips as the owner. This was
16 inconsistent with the owners listed on the Wells Fargo bank records, but Cording
17 clearly considered Phillips to be the actual owner of all 10 companies in spite of
18 this. Predictably, Phillips responded and asked to have the “docs changed around”
19 so he could “coordinate for each of the people to sign.” Cording replied: “Happy
20 to do it, I think the challenge is we may not be sure of the owners of each entity.”
21 Not only did Wells Fargo have zero idea who its account owners were (showing
22 how little the Bank was concerned about Triangle’s proliferation of shell
23 accounts), but Cording, apparently unperturbed, continued doing business with
24 Phillips even after he was once more faced with proof that Phillips was the de facto
25 owner for a host of shell companies.
26                     (v)   Triangle’s Attempts at Securing ACH Processing
27        170. Phillips periodically looked into securing ACH processing services
28 from Wells Fargo, which would give Triangle another avenue to accept customer
                                            53                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.55 Page 55 of 88




 1 payments.. Wells Fargo’s incentive was obvious: they would be able to collect
 2 processing fees for any transactions that Triangle ran.
 3        171. As early as 2014, Albana was working with Phillips to try and secure
 4 web-based ACH processing for Triangle. Apologizing for the delay in getting
 5 approval for Phillips’ application, Albana explained that “[a]s you know your
 6 industry is high risk and the bank is scrutinizing each detail prior to getting
 7 approval, I am working diligently with credit supervision to get the approval.” In
 8 response to requests from Albana, Phillips provided him with a client list, sample
 9 agreement, key officer bios, and additional information.
10        172. The 2014 push to get ACH processing for Triangle through Wells
11 Fargo was dead by August, however.             As Keer wrote to another Triangle
12 employee, “the entire ACH deal with Wells was scuttled because of some random
13 text on [the Triangle website].”
14        173. Emails the following month between Triangle personnel make it clear
15 exactly what, in one employee’s words, “wells’ compliance team saw” that caused
16 the Bank to back off: an old website for Triangle Media Corporation, which touted
17 the company’s ability to “provide expertise for your high-risk business” because its
18 “seamless solutions offer your business the ability to market concepts normally
19 rejected by traditional processors and banks.”
20        174. While Triangle had already removed the problematic language from
21 its website, it was still popping up as the top google search for “Triangle Media,”
22 so Phillips and his employees made efforts to bury it by “get[ting] new content to
23 pile over the [problematic language].”
24        175.   Wells Fargo’s compliance team’s decision to reject Triangle’s
25 processing application demonstrates, as with the Bank’s rejection of the Apex
26 merchant processing applications, that Wells Fargo was unwilling to take on the
27 risk of processing for these companies. The Bank was careful when its own
28 potential exposure was on the line. Of course, the Bank remained perfectly willing
                                             54                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.56 Page 56 of 88




 1 to continue servicing the fraudulent shell companies at the branch level, open bank
 2 accounts for additional shell companies, and take other atypical steps to assist the
 3 schemes’ success.
 4         176. Despite the compliance team’s decision to nix ACH processing, the
 5 sales imperative at the Bank was overwhelming. One year later in 2015, Cording,
 6 was doing his best to get ACH approval for Phillips and Triangle once again.
 7 Cording emailed Phillips that after “thinking through my strategy to get ACH
 8 approved on Triangle Media,” he thought it would be useful to have some balance
 9 sheets and income statements, because they would allow him to “utilize the
10 financial strength of the business [to] mitigate any risks.”
11         177. Cording still had not managed to obtain approval for Triangle to use
12 Wells Fargo’s ACH processing in early 2017, but that didn’t mean that he had
13 stopped trying. On February 16, he wrote Phillips that “[w]e did do some further
14 due diligence internally and there is potential for us to fulfill the ACH request as
15 well as we may have a solution for the account needs.” Although it does not
16 appear that Cording was ultimately able to secure ACH processing for Triangle,
17 the fact that he was still willing to try (and that Wells Fargo was still apparently
18 considering it) in light of everything that Cording and Wells Fargo knew about
19 Phillips and Triangle speaks for itself. The evidence firmly establishes that Wells
20 Fargo knew exactly what Triangle was doing, and that by assisting Triangle, it was
21 violating banking regulations and the Bank’s own (on paper) policies and
22 procedures.
23                      (vi)   Wells Fargo Authorized Suspicious and Unusual
24                      Transactions that Made No Economic Sense.
25         178. As all of the above examples indicate, Wells Fargo knew from very
26 early on in its relationship with Triangle that Triangle was using nominees as
27 fronts for shell companies, with Phillips regularly insisting that the nominees (as
28 opposed to Phillips, who Wells Fargo knew was the true owner) be listed as the
                                              55                      Case No. ___________
                                                                  RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.57 Page 57 of 88




 1 “100% owners” of the accounts.         Wells Fargo bankers had obligations under
 2 standard banking practices and banking laws and regulations to investigate and
 3 report Phillips’ manipulation of the shell companies’ beneficial ownership. Had
 4 Wells Fargo conducted a real investigation, its findings would have compelled it to
 5 refuse to do any more business with Phillips, shut down Phillips’ accounts, and/or
 6 follow Wells Fargo’s established processes regarding the making of internal and
 7 external reports of suspicious activity. In reality, of course, given all that it knew
 8 by this point, Wells Fargo already understood what the results of any such
 9 investigation would be.
10         179. Wells Fargo knew that Triangle’s shell companies continually
11 suffered massive chargebacks. Like with Apex, this was abundantly clear from the
12 shell companies’ monthly account statements.
13         180. Wells Fargo had an obligation under banking laws and regulations to
14 look at the family of Triangle accounts as a whole, rather than looking at individual
15 account activity in isolation. If one Triangle-related account needed to be closed,
16 then all other Triangle accounts likely would have to be closed too.             This
17 obligation required the Bank to reassess its dealings with the Triangle Enterprise
18 on a regular basis, including whenever it opened a new account at Phillips’ request.
19         181. Wells Fargo was therefore obligated when conducting its account
20 opening and at least annual diligence for Triangle-related entities under standard
21 AML procedures to assess both new – and existing accounts in the context of the
22 overall relationship with Triangle’s beneficial owners and key parties, namely
23 Phillips who had more than 30 personal and corporate accounts with Wells Fargo
24 (in addition to the more than 50 shell accounts).
25         182. In particular, Wells Fargo should have conducted a critical
26 examination of transfers between Phillips-owned and Phillips-associated
27 companies, which there is no indication it did—even though there were multiple
28 indicia of fraud present. Wells Fargo knew that Phillips was regularly requesting
                                             56                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.58 Page 58 of 88




 1 that the Bank move money into his main Wells Fargo Triangle account, which
 2 Phillips himself exclusively owned. At Phillips’ direction, Wells Fargo regularly
 3 processed suspicious large-figure, round-number transfers out of shell accounts
 4 (which were nominally owned by others) and into his own Triangle account.
 5 Wells Fargo bankers should have pressed Phillips on why significant amounts of
 6 money were being sent from accounts owned by others to Phillips’ Triangle
 7 account, all while the listed owners (nominees) were receiving only nominal
 8 payments from the accounts that they supposedly owned. Wells Fargo was also
 9 knew that funds which hit Wells Fargo’s Triangle account were regularly being
10 transferred overseas. If Wells Fargo had any concern for protecting the interests of
11 these “owners,” or complying with anti-fraud or AML regulations, it would not
12 have permitted Phillips and Triangle to do what they were doing.
13        183. Wells Fargo had no such concerns. Instead, after Wells Fargo had
14 enabled Phillips himself, and not the supposed “owners,” to direct these transfers
15 from the LLC accounts to his Triangle accounts, thereafter Wells Fargo even
16 transferred the recently-deposited funds from the Triangle account entirely out of
17 the United States.
18        184. While Wells Fargo was disregarding problematic and unusual account
19 activity, Wells Fargo was not at all ignoring Phillips or Triangle’s accounts.
20 However, instead of vigilantly monitoring these accounts for suspicious behavior
21 in the context of a high-risk customer in a high-risk industry, making all manner of
22 suspicious transactions out of accounts he did not “own,” Wells Fargo was
23 nurturing its relationship with Phillips to try to grow Wells Fargo’s business. In
24 other words, Wells Fargo was doing what it did best: opening accounts wherever it
25 could, whether by providing new banks accounts for the shell companies or trying
26 to provide add-on banking services, such as ACH processing, merchant processing,
27 or even access to foreign accounts. Cross-selling clients, not compliance or client
28 oversight, was the priority for Wells Fargo. See, e.g., American Banker, Bankshot:
                                            57                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.59 Page 59 of 88




 1 Wells Fargo Should Have Seen Add-on-product Trouble Coming, Kevin Wack,
 2 July 19, 2018.
 3         185. It is particularly troubling that over many years, Wells Fargo used so-
 4 called “Relationship Managers” (in this case Albana and Cording operating out of
 5 the Escondido branch) to serve as lead salespersons seeking to grow the Triangle
 6 relationship as much as possible. Wells Fargo flouted the common industry role
 7 that positions such as Relationship Managers have as experienced bankers,
 8 providing an extra “first line of defense” layer of protection for a bank against
 9 fraud and money laundering.
10         186. Wells Fargo designed a corporate structure prioritizing sales that
11 instead used its designated Relationship Managers in a way that perpetuated fraud
12 and weakened risk compliance, unlike other banks of its size. Typically, a banker
13 in such a position will conduct periodic due diligence reviews across families of
14 accounts, especially for accounts like Triangle, operating in high-risk industries
15 rife with fraud.    At other institutions following standard banking practices, a
16 designated account representative such as this would have adhered to procedures
17 such as requiring visits to an owner’s place of business. Such designated account
18 representatives would also have been responsible for being familiar with the
19 specific activity in the account and its purpose, and for providing updated
20 predictions of expected activity in order to facilitate centrally managed, automated
21 monitoring for potentially suspicious activity. But, as Brian Phillips had learned
22 early on, Wells Fargo was “totally different.”
23         C.    Wells Fargo Aided and Abetted Fraudulent Transfers
24         187. There is additional evidence of Wells Fargo’s knowledge of the
25 scammers’ modus operandi. Millions of dollars consumers paid into the various
26 shell company accounts were diverted to the individual fraudsters to maintain their
27 lavish personal lifestyle, or to funnel monies out of the Enterprises into real estate
28 and investments that they would purchase via trusts and corporations.             For
                                             58                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.60 Page 60 of 88




 1 example, in July 2014 emails between Triangle’s Phillips and Tim Morgan, a
 2 Wells Fargo Private Mortgage Banker, Phillips notified Morgan that Phillips would
 3 receive a $2 million wire from Hardwire (a defendant in the FTC case), and then
 4 asked, “will this money need to be ‘seasoned’ before being used for a house
 5 purchase?”
 6         188. As set forth herein, Peikos and/or Barnett, and Phillips controlled the
 7 Apex and Triangle Enterprises (which are now Receivership Entities), and directed
 8 them to make numerous transfers out of proceeds of the fraud to themselves, and
 9 third parties (including Wells Fargo). At the time of each fraudulent transfer, they
10 intended to delay, defraud, or hinder their creditors (most notably the Receivership
11 Entities under their control).
12         189. Through the numerous acts identified herein, Wells Fargo
13 substantially assisted Phillips, Peikos and Barnett in making these fraudulent
14 transfers, despite knowing that the transfers were unlawful, they controlled the
15 Receivership Entities and had no lawful claim to fraudulently-obtained consumer
16 funds. Wells Fargo knowingly transferred shell company account funds to other
17 Receivership Entity shell company accounts and then directly to Phillips, Peikos,
18 and/or Barnett or to other third parties (at the direction of Phillips, Peikos, and/or
19 Barnett) without the shell companies receiving a reasonably equivalent value in
20 exchange for the transfers and which depleted the shell companies of all or
21 substantially all of their assets.
22         190. The transfers from the Wells Fargo accounts of the Receivership
23 Entities to Phillips, Peikos, Barnett and Wells Fargo constitute fraudulent transfers
24 under the California UVTA and UFTA for the following reasons, among others:
25         191. Phillips, Peikos and Barnett made the transfers to themselves or third
26 parties with the actual intent to hinder, delay, or defraud consumers;
27         192. Phillips, Peikos and Barnett engaged in the free-trial schemes
28 knowing that their assets and the assets of the Receivership Entities they controlled
                                             59                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.61 Page 61 of 88




 1 were unreasonably small considering that all of the assets were obtained by frauds
 2 on consumers and did not belong to them;
 3 Phillips, Peikos and Barnett knew that through their fraudulent schemes, they
 4 incurred debts to the Receivership Entities and consumers beyond their ability to
 5 pay;They retained possession or control of the assets after the transfers.
 6         193. The Receivership Entities did not receive a reasonably equivalent
 7 value in exchange for the transfers from the Wells Fargo accounts because Phillips,
 8 Peikos, and Barnett drained the accounts for their own personal use and benefit,
 9 and the shell companies acted as mere pass-throughs to allow the fraudsters to
10 avoid detection by creditors of their ownership and control of the funds;
11         194. The Receivership Entities had no assets other than the fraudulently-
12 obtained funds before or after the transfers;
13         195. The transfers to Phillips, Peikos, and Barnett were as corporate
14 insiders of the Receivership Entities;
15         196. The transfers among and from the Wells Fargo accounts were
16 intended to conceal the true ownership and recipients of the funds;
17         197. When the transfers were made, Phillips, Peikos and Barnett knew they
18 were likely to be sued for their wrongdoing;
19         198. Phillips, Peikos, and Barnett removed and concealed receipt of the
20 consumer funds from the Wells Fargo accounts by transferring them to unrelated,
21 unidentified and undisclosed personal and offshore accounts;
22         199. The transfers were of substantially all the Receivership Entities’
23 assets;
24         200. The Receivership Entities were insolvent or became insolvent shortly
25 after the transfers were made or the obligations were incurred; and
26         201. The transfers occurred shortly before or shortly after the substantial
27 debts to consumers were incurred.
28         202. Despite knowing that Phillips, Peikos and Barnett had no lawful claim
                                             60                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.62 Page 62 of 88




 1 to the consumer funds and Phillips, Peikos, and Barnet lacked the assets to pay
 2 such amounts back to the Receivership Entities, Wells Fargo transferred such
 3 consumer funds, and depleted the Receivership Entities’ assets, which allowed
 4 Phillips, Peikos, and/or Barnett to receive such funds directly.
 5         203. Based on the allegations above, these transfers of Receivership Entity
 6 funds to Wells Fargo and Phillips, Peikos, and Barnett constitute fraudulent
 7 transfers which must be returned to the Receivership Entities. Accordingly, the
 8 Receiver seeks to recover as fraudulent transfers all Receivership Entity/consumer
 9 funds received by Wells Fargo as well as those funds transferred to Phillips,
10 Peikos, and Barnett.
11         204. Wells Fargo knowingly aided and abetted the fraudulent transfers
12 from the Receivership Entities under the control of Phillips, Peikos, and/or Barnett.
13 This substantial assistance included the fraudulent transfer of consumer funds from
14 the Wells Fargo accounts to Phillips, Peikos, and Barnett.
15         205. In addition, Wells Fargo accepted payments of consumer funds from
16 Receivership Entities in connection with setting up and maintaining the fraudulent
17 accounts. By collecting fees, charges, fines, reserve amounts, and other payments
18 generated by the shell companies’ and other Receivership Entities’ payment
19 processing, Wells Fargo was asserting that the Receivership Entities had a valid
20 obligation to make these payments to Wells Fargo.
21         206.   Wells Fargo, as a knowing aider and abettor of the fraudulent
22 schemes, was not entitled to receive, and could not take in good faith, these
23 payments from the Receivership Entities’ funds derived from payments by
24 defrauded consumers in connection with setting up and maintaining the fraudulent
25 accounts for the Receivership Entities and thus constitute fraudulent transfers
26 which must be returned to the Receivership Entities.
27
28
                                             61                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.63 Page 63 of 88




 1 VIII. KNOWING VIOLATIONS OF BANKING LAWS AND
 2         PROCEDURES
 3         207. Wells Fargo repeatedly and knowingly violated banking rules and
 4 regulations in its assistance and facilitation of the Apex and Triangle Enterprises,
 5 which is further evidence that Wells Fargo knew exactly what it was doing to assist
 6 a fraud. The lengths to which Wells Fargo went to substantially aid and abet these
 7 fraudulent enterprises is evidenced by not only their willful disregard of standard
 8 banking procedures, but also Wells Fargo’s continued violations of a dizzying
                                                                                14
 9 array of banking laws designed to protect against fraud and money laundering.
10         208. The Bank Secrecy Act (“BSA”) makes it a criminal act for banks and
11 other financial institutions to aid and abet criminals in the laundering of money.
12 FinCEN is the federal regulatory agency responsible for issuing regulations to
13 combat money laundering. FinCEN defines money laundering as the process of
14 making illegally-gained proceeds (i.e., “dirty money”) appear legal (i.e., “clean”).
15 Typically, it involves three steps: placement, layering, and integration. First, the
16 illegitimate funds are introduced into a legitimate financial system (placement).
17 Then, the money is moved around to create confusion, sometimes by wiring or
18 transferring the funds through numerous accounts (layering).           Finally, it is
19 integrated into the financial system through additional transactions until the “dirty
                                        15
20 money” appears “clean” (integration).
21         209. Under the BSA, banks must comply with certain Customer
22 Identification Program (CIP) requirements when opening new accounts, including
23
     14
24   Plaintiff is not bringing any claims for violating the Bank Secrecy Act or related
   regulations, nor is he alleging that an express or implied duty arose to Plaintiff
25 based on Wells Fargo’s BSA violations. Wells Fargo’s duties directly arose to the
   Receivership Entities as Wells Fargo’s customers.
26
27   15
       See “History of Anti-Money Laundering Laws,” FinCEN, available at
28 https://www.fincen.gov/history-anti-money-laundering-laws.
                                             62                  Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.64 Page 64 of 88




 1 maintaining account-opening procedures detailing the identifying information that
 2 must be obtained from each customer. As an established nationwide banking
 3 system, Wells Fargo and its bankers knew what these requirements were.
 4         210. Section 326 of the USA PATRIOT Act was enacted following the
 5 9/11 terrorist attacks and jointly implemented by the federal banking regulators,
 6 requires that banks to meet minimum standards with regard to collection of the
 7 name, address, date of birth and tax identification number or other means of
 8 positive identification for all customers for which it opens an account.
 9         211. A circular issued jointly by the then four federal bank regulatory
10 agencies, joining with FinCEN and the Department of Treasury stated that:
11
           “a bank’s CIP must include risk-based procedures for verifying the identity
12         of each customer to the extent reasonable and practicable. It is critical that
13         each bank develop procedures to account for all relevant risks including
           those presented by the types of accounts maintained by the bank, the
14         various methods of opening accounts provided, the type of identifying
15         information available, and the bank’s size, location, and type of business or
           customer base. Thus, specific minimum requirements in the rule, such as
16         the four basic types of information to be obtained from each customer,
17         should be supplemented by risk-based verification procedures, where
           appropriate, to ensure that the bank has a reasonable belief that it knows
18         each customer’s identity. (Emphasis added.)
19
           212. Additionally, Wells Fargo was required as a part of federally-
20
     mandated account opening process to understand the business/account use (“Know
21
     Your Customer”), and to add extra steps in due diligence, especially where, as was
22
     the case with both Triangle and Apex, high risk existed: Customer Due Diligence
23
     (“CDD”) and Enhanced Due Diligence (“EDD”).
24
           213. During the Relevant Period, it was standard industry practice (and
25
     expected by banks of Wells Fargo’s size) to provide its branch employees with
26
     tailored training on how to comply with these laws and regulations, including how
27
     recognize and escalate suspicious activity in their roles.
28
                                               63                     Case No. ___________
                                                                  RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.65 Page 65 of 88




 1        214. Wells Fargo was required to train its employees on how to comply
 2 with the BSA and USA PATRIOT Act, including but not limited to:
 3
         The importance of getting accurate identity information and beneficial
 4        owner identification;
 5
         The ability to identify and act upon red flags for suspicious activity,
 6        including but not limited to
 7            o   Suspicious designation of beneficiaries, assignees or joint owners
 8            o   Suspicious use of multiple accounts
              o   Transactions out-of-pattern for the customer or business situation
 9
              o   Transactions that don’t make economic sense
10
         Understanding of various types of activity that require reporting in a number
11
          of categories including:
12
              o 31-Fraud, including
13                  e-credit/debit card
14                  h-mass marketing
                    i-pyramid scheme
15
16            o 33-Money Laundering
                    d-suspicious designation of beneficiaries, assignees or joint
17
                     owners
18                  h-suspicious use of multiple accounts
                    l-transactions out-of-pattern for customers
19
20            o 34-Identification/Documentation.
21        215. The regulatory requirements under the BSA placed central importance
22 on vigilantly monitoring to identify and verify customers and beneficial owners, to
23 understand the nature and purpose of customer relationships to develop an accurate
24 customer risk profile, and to undertake ongoing monitoring for reporting
25 suspicious transactions and to maintain and update customer information.
26        216. In a branch system, like Wells Fargo maintained, the branch
27 employees were required to have a central role in complying with the law and
28 related regulations. Among other things, branch employees were typically the
                                             64                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.66 Page 66 of 88




 1 primary source of reporting suspicious activity up the chain within Wells Fargo to
 2 enable the bank to determine whether it needed to take steps to fulfill its
 3 obligations to report such activity externally (to FinCEN). Wells Fargo routinely
 4 failed to follow the requirements of BSA/AML/CIP for Apex and Triangle. Wells
 5 Fargo’s Community Bank gave its branches wide discretion and deficient oversight
 6 in performing these tasks, while at the same time incentivizing branch employees
 7 to open accounts and cross-sell under a high-pressure quota system.
 8        217.     As examples, Wells Fargo knowingly allowed accounts to have
 9 incorrect addresses and use identical Wyoming mail drops (in the case of Apex).
10 Instead of identifying and verifying actual beneficial owners of the shell
11 companies, Wells Fargo knew that actual owners were different from the listed
12 owners, and undertook any number of steps to mask or paper over such
13 inconsistencies.
14        218. Wells Fargo deliberately failed to compile an adequate customer risk
15 profile for all of the shell companies.       If the Bank had used commercially
16 reasonable risk assessment techniques, it would never have opened these accounts
17 or would have immediately closed the accounts after it processed transactions that
18 were clearly suspicious.
19        219. Further, Wells Fargo knew that Apex and Triangle shell companies
20 were routinely executing suspicious transactions using their Wells Fargo accounts,
21 such as transferring funds between accounts and to external accounts in “round”
22 dollar amounts—that is, round numbers with zeros on the end (e.g., $100,000). An
23 abundance of “round” dollar transactions (which the Apex and Triangle shell
24 companies certainly had) is indicative of money laundering and has been referred
25 to as “a fingerprint of fraud.” See Nigrini, Mark J., “Round numbers: A fingerprint
26 of    fraud,”    Journal   of   Accountancy    (May    1,     2018),   available   at
27 https://www.journalofaccountancy.com/issues/2018/may/fraud-round-
28 numbers.html.
                                            65                     Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.67 Page 67 of 88




 1         220. As even the most cursory reviews of monthly account statements
 2 made abundantly clear, Wells Fargo was well aware of the Apex and Triangle shell
 3 companies’ high chargeback rates, which were well in excess of the permitted
 4 chargeback rates under Visa/Mastercard rules for high-risk merchants.
 5         221. Regardless of the vantage point from which the Apex and Triangle
 6 Enterprises are viewed, Wells Fargo knew that they were high-risk relationships
 7 and accounts for multiple reasons. As such, Wells Fargo knew that they were
 8 required to classify the family of Apex and Triangle accounts as high risk for
 9 misuse and as such, subject them to heightened oversight and enhanced due
10 diligence.
11         222. Further, Wells Fargo was well aware that Apex and Triangle were
12 classified as high risk by merchant processors, including Wells Fargo’s own
13 merchant processing group.         This provided yet another reason for active
14 monitoring of these accounts by Community Bank employees and branches.
15         223. Indeed, the Bank’s very own Merchant Processing Agreement and
16 Credit Risk Guidelines confirm the many risks created by businesses like Apex and
17 Triangle. The Processing Agreement specifically prohibits the solicitation of
18 merchants engaged in certain unacceptable business practices, because they were
19 presumptively illegal, violated card association rules, or created excessive risk
20 exposure. The prohibited categories included, for example, debt consolidation
21 services, Get Rich Quick Opportunities, and any merchant engaged in any form of
22 deceptive marketing practices.
23         224. Wells    Fargo    also   prohibited   the   solicitation   of   merchants
24 selling nutraceuticals through free trial offers, unless specifically pre-approved by
25 Wells Fargo.     And when Wells Fargo periodically evaluated, and on several
26 occasions reviewed, completed applications, for the Apex and Triangle Enterprises
27 Wells Fargo declined to provide merchant processing.         (The exception was the
28 small amount Triangle legacy merchant processing through a third party, which
                                             66                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.68 Page 68 of 88




 1 apparently stayed below Wells Fargo’s radar for years – either by mistake or policy
 2 design.)
 3        225. Wells Fargo’s Credit Risk Guidelines (the “Guidelines”) require
 4 that merchants be scrutinized for evidence of deceptive marketing practices and, if
 5 found, immediately compel the merchant to eliminate these practices or terminate
 6 the merchant. The Guidelines provide numerous examples of common warning
 7 signs of potential deceptive marketing practices, almost all of which the
 8 Enterprises employed. These include negative options and industries where
 9 deceptive marketing practices were prevalent, such as nutraceuticals. Further, the
10 Guidelines specifically warn about merchants opening multiple accounts,
11 particularly via multiple shell companies with the same or similar principals (in
12 some cases, hired “mules” with little or no business involvement which may be
13 submitted to obscure the true ownership).
14 IX.    WELLS FARGO EXECUTIVES AUTHORIZED AND RATIFIED
15        BANKER PARTICIPATION IN THE FRAUDS
16        226. Evidence of Wells Fargo’s executives’ pressure on managers and
17 employees to participate in the fraudulent misconduct alleged herein also is set
18 forth in numerous governmental and private lawsuits. In the SEC’s complaint
19 against Carrie L. Tolstedt, Senior Executive Vice President of Community
20 Banking for Wells Fargo filed on November 13, 2020, the SEC alleged that for
21 several years, until mid-2016, Wells Fargo opened millions of accounts or sold
22 products that were unauthorized or fraudulent, and others that were unneeded and
23 unwanted by retail banking customers.
24        227. The Community Bank, which Tolstedt led from 2007 through mid-
25 2016, was responsible for managing the large network of bank branches, referred
26 to within Wells Fargo as “stores,” as well as other sales channels through which
27 Wells Fargo offered its products. The branches employed, among others, bankers
28 who were generally responsible for offering accounts and financial products or
                                            67                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.69 Page 69 of 88




 1 services to customers. The bankers reported up through managers of the branches
 2 to Regional Bank Executives, who reported to Tolstedt. In addition, the persons
 3 who managed the various groups organized around products that the Community
 4 Bank offered also reported up to Tolstedt.
 5        228. The Community Bank also had financial and risk officers who
 6 reported to Tolstedt and assessed the Community Bank’s business progress and its
 7 risks. Those persons provided information to the financial and risk officers for the
 8 Company overall, often after first discussing the information with Tolstedt. In
 9 addition, at least quarterly, Tolstedt met with the CEO (and frequently others) to
10 discuss the business of the Community Bank and to make strategic plans.
11        229. During the Relevant Period, Wells Fargo’s CEO and other high-level
12 executives and directors of the Bank encouraged employees to deliberately ignore
13 indicia of fraud if it helped the Bank’s bottom line—instructions which led to
14 Wells Fargo and its employees aiding and abetting the Enterprise schemes.
15        230. Other higher-level employees and agents of Wells Fargo in the
16 Community Bank branches encouraged and instructed their bankers and employees
17 to do the same. These higher-level employees and agents included:
18              David Hannig, who was an Assistant Vice President and Business
                 Sales Consultant for Wells Fargo Merchant Services, and who worked
19               directly with Apex’s Barnett, Peikos, Camacho, and Carr;
20              Lea Walker, who was a Business Specialist and subsequently an
                 Assistant Vice President at Wells Fargo in the Keller, TX branch (910
21               Keller Parkway, Keller, TX 76248), and who worked directly with
                 Triangle’s Phillips;
22
                Haiman Albana, who was a Business Relationship Manager at Wells
23               Fargo associated in the Escondido, CA branch (500 La Terraza
                 Boulevard, Suite 200, Escondido, CA 92025), and who worked
24               directly with Triangle’s Phillips; and
25              Brian Cording, who was a Senior Business Relationship Manager at
                 Wells Fargo associated with the Escondido, CA branch (500 La
26               Terraza Boulevard, Suite 200, Escondido, CA 92025), and who
                 worked directly with Triangle’s Phillips.
27
28        231. These are just some of the Wells Fargo employees who knowingly
                                            68                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.70 Page 70 of 88




 1 acted in collaboration and collusion with Apex and Triangle in furtherance of the
 2 unlawful schemes. Wells Fargo authorized or ratified the acts of these employees
 3 as alleged herein.
 4 X.     INFORMATION ALLEGATIONS
 5        232. Allegations made in this Complaint are based on information and
 6 belief, except those allegations that pertain directly to the Receiver, which are
 7 based on his personal knowledge. The Receiver’s information and belief is based
 8 on, inter alia, the investigation and review of publicly filed documents and from
 9 the Receiver appointed in the FTC actions described above and his attorneys. Each
10 and every allegation and factual contention contained in this Complaint has
11 evidentiary support or, alternatively, is likely to have evidentiary support after
12 reasonable opportunity for further investigation or discovery by the Receiver or his
13 counsel.
14 XI.    DELAYED DISCOVERY BY THE RECEIVER AND ESTOPPEL
15        233. First and foremost, the Receiver’s discovery of the Receivership
16 Entities’ claims against Wells Fargo was impossible until his appointment; prior to
17 that, the Receivership Entities were controlled by Phillips, Barnett, and Peikos,
18 which made discovery of their wrongdoing impossible. The statutes of limitations
19 were tolled until the time of the Receiver’s appointment.
20        234. The statutes of limitations were tolled past that point, however,
21 because the Receiver did not (and could not have) discovered the fraud
22 immediately upon his appointment. The Receiver only discovered Wells Fargo’s
23 misconduct related to the Apex and Triangle Enterprises in 2019. There were two
24 primary reasons for this: (1) Wells Fargo took steps to conceal its role in the Apex
25 and Triangle frauds; and (2) the Receiver did not receive responses to subpoenas it
26 issued to Wells Fargo until June and July of 2019, before which there was
27 insufficient documentary evidence for the Receiver to discover the claims. Once
28 the Receiver and his counsel had the documents in hand, they were finally able to
                                            69                     Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.71 Page 71 of 88




 1 piece together Wells Fargo’s role in facilitating the Apex and Triangle frauds, and
 2 to confirm that the Bank knew of the fraudulent nature of the Apex and Triangle
               16
 3 Enterprises.
 4         235. Because of Phillips’s, Peikos’s and Barnett’s efforts to conceal the
 5 Apex and Triangle frauds from consumers, along with the role Wells Fargo played
 6 in those frauds, Wells Fargo is estopped from contending that any of the
 7 Receiver’s claims are barred by applicable statutes of limitations.
 8 XII. CAUSES OF ACTION
 9                                  First Cause of Action
10                              (Aiding and Abetting Fraud)
11         236. The Receiver repeats and realleges the allegations of each and every
12 one of the prior paragraphs, inclusive, as if fully set forth herein.
13         237. Phillips, Peikos, and Barnett, via the Apex and Triangle Enterprises,
14 operated online “free trial” scams, which falsely advertised that consumers would
15 only be charged the cost of shipping in exchange for a trial of a product. In reality,
16 the consumers were being signed up for a subscription service and charged for the
17 full price of the product on the next billing cycle unless they affirmatively canceled
18 the subscription.
19         238. Wells Fargo knew that the Apex and Triangle Enterprises were
20 engaged in a high-risk, fraudulent business, and Wells Fargo knew that they were
21 required to terminate or further investigate that business pursuant to the BSA,
22 FinCEN regulations, and their own internal policies. Multiple Wells Fargo
23 employees across multiple branches deliberately turned a blind eye to the Apex
24 and Triangle frauds, because the large number of accounts needed by the Apex and
25 Triangle Enterprises helped them to meet otherwise-unattainable sales quotas set
26
27   16
     The Receiver did not file until now pursuant to a Tolling Agreement with
28 Defendants.
                                               70                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.72 Page 72 of 88




 1 by Wells Fargo’s corporate headquarters.        Wells Fargo’s corporate policies
 2 encouraged sales misconduct by setting unrealistic sales goals and requiring
 3 bankers to open as many accounts, and to sell as many services and bank products,
 4 as possible.
 5        239. Wells Fargo provided substantial assistance to the intentional torts
 6 committed by the primary wrongdoers by, among other things, creating accounts
 7 for shell companies used by the Apex and Triangle Enterprises to secure critical
 8 merchant processing services; assisting the Apex and Triangle principals in hiding
 9 their ownership of those accounts from the merchant processors, so that the
10 principals could continue to secure merchant processing services for the underlying
11 fraud; and allowing Apex and Triangle to launder money obtained from defrauded
12 consumers through their Wells Fargo accounts.
13        240. The substantial assistance that Wells Fargo provided to the Apex and
14 Triangle frauds proximately caused substantial damages to the Receivership
15 Entities in an amount to be proven at trial. These damages include, but are not
16 limited to: the fees charged by Wells Fargo for their banking services, which
17 directly furthered the fraudulent schemes and depleted the funds of the
18 Receivership Entities; the Receivership Entities’ legal obligations to satisfy the
19 FTC Judgments, which require the Receivership Entities to make whole the
20 consumers who were defrauded as a result of the Apex and Triangle frauds that
21 Wells Fargo facilitated; all fees and costs necessitated by the need to establish a
22 Receivership; and the costs of defending the action by the FTC (including the
23 resulting Receiverships).
24        241. Wells Fargo’s conduct was intentional, fraudulent, willful, malicious,
25 and intended to injure the Receivership Entities, by virtue of which the Receiver
26 prays for an award of exemplary and punitive damages.
27                                Second Cause of Action
28                             (Conspiracy to Commit Fraud)
                                            71                  Case No. ___________
                                                            RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.73 Page 73 of 88




 1         242. The Receiver repeats and realleges the allegations of each and every
 2 one of the prior paragraphs, inclusive, as if fully set forth herein.
 3         243. Philips, Peikos, and Barnett engaged in the primary wrongs described
 4 herein.
 5         244. Wells Fargo entered into a conspiracy with Phillips, Barnett, and
 6 Peikos to perpetuate their frauds. Wells Fargo agreed to assist the frauds by,
 7 among other things, and as described herein, (i) opening accounts for dozens of
 8 shell companies, which Wells Fargo knew were owned and controlled by Apex and
 9 Triangle’s principals, (ii) executing reference letters that gave legitimacy to the
10 shell companies and allowed them to secure merchant processing services, (iii)
11 accepting as deposits funds which Wells Fargo knew were fraudulently obtained
12 from consumers, (iv) transferring those funds to other accounts (including foreign
13 accounts), which allowed the Apex and Triangle principals to launder the money
14 they derived from the frauds, and (v) continually providing atypical banking
15 services.
16         245. The Receivership Entities suffered damages that were proximately
17 caused by Wells Fargo’s participation in the conspiracy (without which the Apex
18 and Triangle Enterprises could not have functioned) and which are described
19 herein.
20                                 Third Cause of Action
21                               (Breach of Fiduciary Duty)
22         246. The Receiver repeats and realleges the allegations of each and every
23 one of the prior paragraphs, inclusive, as if fully set forth herein.
24         247. Wells Fargo owed fiduciary duties to the Receivership Entities
25 pursuant to their bank/client relationships.       Wells Fargo had a duty to their
26 customers, the Receivership Entities, to discharge its duties in good faith, with
27 reasonable care, and in a manner reasonably believed to be in the Receivership
28 Entities’ best financial interests.
                                               72                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.74 Page 74 of 88




 1         248. Wells Fargo knew that Phillips, Peikos, and Barnett were engaging in
 2 fraud as described herein.
 3         249. Wells Fargo breached the fiduciary duties it owed to the Receivership
 4 Entities by willfully, fraudulently, recklessly, and/or negligently engaging in
 5 conduct which was not in the best financial interests of the Receivership Entities.
 6 Specifically, Wells Fargo (i) diverted funds that belonged to the Receivership
 7 Entities into Phillips, Peikos, and Barnett’s pockets, and (ii) failed to, or refused to,
 8 fulfill its “know your customer” obligations, conduct due diligence, and abide by
 9 other banking regulations and standard practices.
10         250. Wells Fargo’s breaches of the fiduciary duties it owed to the
11 Receivership Entities actually and proximately caused financial injury to the
12 Receivership Entities as described herein.
13                                 Fourth Cause of Action
14                   (Aiding and Abetting Breach of Fiduciary Duty)
15         251. The Receiver repeats and realleges the allegations of each and every
16 one of the prior paragraphs, inclusive, as if fully set forth herein.
17         252. At all material times, Phillips, Peikos, and Barnett owned or
18 controlled their respective Receivership Entities. As the owners of the Triangle or
19 Apex Enterprises, they had a fiduciary relationship with the Receivership Entities
20 because the entities were under their complete control.           Phillips, Peikos, and
21 Barnett owed the Receivership Entities a fiduciary duty to act in good faith, with
22 reasonable care, and in a manner reasonably believed to be in the Receivership
23 Entities’ best financial interests.
24         253. Phillips, Peikos, and Barnett breached their fiduciary duties owed to
25 their respective Receivership Entities by willfully, fraudulently, recklessly, and/or
26 negligently engaging in conduct which was not in the best financial interests of the
27 Receivership Entities by engaging in the primary wrongs described herein and by
28 diverting the Receivership Entities’ assets into their own pockets with no
                                               73                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.75 Page 75 of 88




 1 legitimate or justifiable business purpose.
 2         254. Phillips, Peikos, and Barnett’s breaches of the fiduciary duties they
 3 owed to the Receivership Entities actually and proximately caused financial injury
 4 to the Receivership Entities, as described herein, in an amount to be proven at trial.
 5         255. Wells Fargo had actual knowledge of Phillips, Peikos, and Barnett’s
 6 breaches of their fiduciary duty and rendered substantial assistance in regard to
 7 such breaches by affording them or their agents special privileges, by enabling and
 8 allowing continuous, suspicious, and obviously fraudulent banking activity, and by
 9 failing to adhere to federal, local and internal regulatory banking procedures and
10 policies.
11         256. Wells Fargo is liable for all damages actually and proximately caused
12 to the Receivership Entities through its acts and omissions, including those
13 damages described above, in an amount to be proven at trial.
14                                  Fifth Cause of Action
15                           (Aiding and Abetting Conversion)
16         257. The Receiver repeats and realleges the allegations of each and every
17 one of the prior paragraphs, inclusive, as if fully set forth herein.
18         258. Phillips, Peikos, and Barnett wrongfully asserted dominion and
19 control over the funds in the Apex and Triangle Enterprise accounts, which
20 rightfully belonged to their respective Receivership Entities, by misappropriating
21 consumer funds from those accounts and using the funds for their personal use and
22 benefit. Phillips, Peikos, and Barnett’s actions resulted in the conversion of funds
23 belonging to the Receivership Entities.
24         259. Wells Fargo had actual knowledge of Phillips, Peikos, and Barnett’s
25 misappropriation of the Receivership Entities’ funds, because those funds were
26 wrongfully transferred into, between, and out of accounts held by Wells Fargo.
27         260. Wells Fargo rendered substantial assistance to Phillips, Peikos, and
28 Barnett in their conversion of the Receivership Entities’ funds by executing their
                                               74                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.76 Page 76 of 88




 1 transactions, even though doing so violated banking regulations and other prudent
 2 and sound banking practices and procedures.
 3         261. Wells Fargo is therefore liable for all damages actually and
 4 proximately caused to the Receivership Entities based on the conversion of funds
 5 undertaken by Phillips, Peikos, and Barnett, in an amount to be proven at trial.
 6                                  Sixth Cause of Action
 7                      (Violation of California Penal Code § 496)
 8         262. The Receiver repeats and realleges the allegations of each and every
 9 one of the prior paragraphs, inclusive, as if fully set forth herein.
10         263. Penal Code § 496(c) permits “any” person who has been injured by a
11 violation of § 496(a) to recover three times the amount of actual damages, costs of
12 suit and attorney’s fees in a civil suit. Penal Code § 496(a) creates an action
13 against “any” person who (1) receives “any” property that has been obtained in any
14 manner constituting theft, knowing the property to be so obtained, or (2) conceals,
15 withholds, or aids in concealing or withholding “any” property from the owner,
16 knowing the property to be so obtained.
17         264. Under Penal Code § 7, “person” includes a corporation as well as a
18 natural person. Wells Fargo Bank, N.A., as a national banking association, and
19 Wells Fargo & Co., as a corporation, are “persons” capable of violating § 496(a).
20         265. Phillips, Peikos, and Barnett obtained consumer funds by theft under
21 Penal Code § 484, because those funds were obtained “knowingly and designedly,
22 by any false or fraudulent representation or pretense,” from consumers. These
23 funds were so obtained because, among other things, consumers were falsely
24 informed they were signing up for free trials but ended up paying for products or
25 subscriptions without their consent.
26         266. Wells Fargo, knowing of their frauds, deliberately concealed and
27 aided in concealing those frauds by, inter alia, hiding the identity of the individuals
28 who were committing the fraud, and by setting up and maintaining the fraudulent
                                               75                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.77 Page 77 of 88




 1 accounts as described herein.
 2         267. Additionally, Wells Fargo knowingly transferred property that was
 3 wrongfully obtained from consumers to Phillips, Peikos, Barnett, or third parties at
 4 their behest, as described herein.
 5         268. As a direct and proximate result of Wells Fargo’s violations of Penal
 6 Code § 496(a), the Receivership Entities were deprived of assets. Pursuant to
 7 Penal Code § 496(c), the Receiver seeks statutory treble damages, costs of suit, and
 8 reasonable attorney’s fees.
 9                                Seventh Cause of Action
10          (Violation of California Business and Professions Code § 17200)
11         269. The Receiver repeats and realleges the allegations of each and every
12 one of the prior paragraphs, inclusive, as if fully set forth herein.
13         270. Business & Professions Code §§ 17200, et seq., prohibit acts of
14 “unfair competition,” a term which is defined by Business & Professions Code
15 § 17200 as including “any unlawful, unfair or fraudulent business act or
16 practice….”
17         271. Defendants have violated Business & Professions Code section
18 17200’s prohibition against engaging in unlawful, unfair, and/or fraudulent
19 business practices by, inter alia, aiding and abetting fraud, conspiring to commit
20 fraud, and violating California Penal Code § 496.
21         272. The Receivership Entities suffered injury in fact and lost money as a
22 result of Wells Fargo’s substantial assistance in these unlawful business acts and
23 practices.
24         273. As a result of Defendants’ violations of Business & Professions Code
25 § 17200, et seq., the Receiver is entitled to equitable relief in the form of full
26 restitution of all monies wrongfully paid pursuant to the fraudulent schemes aided
27 and abetted by Defendants.
28
                                               76                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.78 Page 78 of 88




 1                                 Eighth Cause of Action
 2         (Aiding and Abetting Fraudulent Transfer/Voidable Transaction)
 3         274. The Receiver repeats and realleges the allegations of each and every
 4 one of the prior paragraphs, inclusive, as if fully set forth herein.
 5         275. Prior to the establishment of the Receiverships, the physical
 6 operations of the Receivership Entities with which Defendants did business were
 7 primarily in the State of California. The FTC v. Triangle and FTC v. Apex actions
 8 in which the Receiver was appointed were then filed in the United States District
 9 Court for the Southern and Central Districts of California, respectively.
10         276. Effective January 1, 2016, California (similar to the majority of other
11 States) adopted a version of the Uniform Voidable Transactions Act (“UVTA”),
12 codified at California Civil Code §§ 3439, et seq. The UVTA defines a voidable
13 transfer to include the following types of transfer or obligations incurred by a
14 debtor:
15         A transfer made or obligation incurred by a debtor is voidable as to a
           creditor, whether the creditor’s claim arose before or after the transfer
16         was made or the obligation was incurred, if the debtor made the
           transfer or incurred the obligation as follows:
17
           (1) With actual intent to hinder, delay, or defraud any creditor of the
18         debtor.
19         (2) Without receiving a reasonably equivalent value in exchange for
           the transfer or obligation, and the debtor either:
20
           (A) Was engaged or was about to engage in a business or a
21         transaction for which the remaining assets of the debtor were
           unreasonably small in relation to the business or transaction.
22
           (B) Intended to incur, or believed or reasonably should have believed
23         that the debtor would incur, debts beyond the debtor’s ability to pay as
           they became due.
24
           (b) In determining actual intent under paragraph (1) of subdivision
25         (a), consideration may be given, among other factors, to any or all of
           the following:
26
           (1) Whether the transfer or obligation was to an insider.
27
           (2) Whether the debtor retained possession or control of the property
28         transferred after the transfer.
                                               77                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.79 Page 79 of 88




 1         (3) Whether the transfer or obligation was disclosed or concealed.
 2         (4) Whether before the transfer was made or obligation was incurred,
           the debtor had been sued or threatened with suit.
 3
           (5) Whether the transfer was of substantially all the debtor’s assets.
 4
           (6) Whether the debtor absconded.
 5
           (7) Whether the debtor removed or concealed assets.
 6
           (8) Whether the value of the consideration received by the debtor was
 7         reasonably equivalent to the value of the asset transferred or the
           amount of the obligation incurred.
 8
           (9) Whether the debtor was insolvent or became insolvent shortly
 9         after the transfer was made or the obligation was incurred.
10         (10) Whether the transfer occurred shortly before or shortly after a
           substantial debt was incurred.
11
           (11) Whether the debtor transferred the essential assets of the business
12         to a lienor that transferred the assets to an insider of the debtor.
13
           277. California Civil Code §3439.05(a) provides that transfers are voidable
14
     as to present creditors as follows:
15
           A transfer made or obligation incurred by a debtor is voidable as to a
16         creditor whose claim arose before the transfer was made or the
           obligation was incurred if the debtor made the transfer or incurred the
17         obligation without receiving a reasonably equivalent value in
           exchange for the transfer or obligation and the debtor was insolvent at
18         that time or the debtor became insolvent as a result of the transfer or
           obligation.
19
20         278. The UVTA provides the following definitions, in relevant part:
21         (b) “Claim,” except as used in “claim for relief,” means a right to
           payment, whether or not the right is reduced to judgment, liquidated,
22         unliquidated, fixed, contingent, matured, unmatured, disputed,
           undisputed, legal, equitable, secured, or unsecured.
23
           (c) “Creditor” means a person that has a claim, and includes an
24         assignee of a general assignment for the benefit of creditors, as
           defined in Section 493.010 of the Code of Civil Procedure, of a
25         debtor.
26         (d) “Debt” means liability on a claim.
27         (e) “Debtor” means a person that is liable on a claim.
28
                                              78                   Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.80 Page 80 of 88




 1         279. Phillips, Peikos and Barnett are “debtors” under the UVTA because
 2 they are liable to the Receivership Entities and consumers who have a right to
 3 reimbursement for their claims of consumer fraud under the FTC judgments. Said
 4 Receivership Entities and consumers are “creditors” with “claims” under the
 5 meaning of the UVTA.
 6         280. Prior to enactment of the UVTA, and relevant to transfers by
 7 Defendants prior to 2016, the California Uniform Fraudulent Transfer Act
 8 (“UFTA”), formerly codified at California Civil Code §§ 3439, et seq. (“UFTA”),
 9 provided in §3439.04:
10
           (1) A transfer made or obligation incurred by a debtor is fraudulent as
11         to a creditor, whether the creditor’s claim arose before or after the
           transfer was made or the obligation was incurred, if the debtor made
12         the transfer or incurred the obligation:
13               (a) with actual intent to hinder, delay, or defraud any creditor of
           the debtor; or
14
                  (b) without receiving a reasonably equivalent value in exchange
15         for the transfer or obligation; and the debtor: (i) was engaged or was
           about to engage in a business or a transaction for which the remaining
16         assets of the debtor were unreasonably small in relation to the
           business or transaction; or (ii) intended to incur, or believed or
17         reasonably should have believed that he would incur, debts beyond his
           ability to pay as they became due.
18
           281. A “transfer” was defined in the UFTA to mean “every mode, direct or
19
     indirect, absolute or conditional, voluntary or involuntary, of disposing of or
20
     parting with an asset or an interest in an asset, and includes payment of money,
21
     release, lease, and creation of a lien or other encumbrance.” (Civ. Code, former §
22
     3439.01, subd. (i)). A similar definition is found as subdivision (m) of the UVTA
23
     with one minor revision: “Transfer” means every mode, direct or indirect, absolute
24
     or conditional, voluntary or involuntary, of disposing of or parting with an asset or
25
     an interest in an asset, and includes payment of money, release, lease, license and
26
     creation of a lien or other encumbrance.”
27
           282. As set forth herein, Phillips, Peikos, and/or Barnett controlled the
28
                                              79                   Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.81 Page 81 of 88




 1 Receivership Entities and directed them to make numerous transfers out of
 2 proceeds of the fraud to themselves, and third parties (including Wells Fargo). At
 3 the time of each fraudulent transfer, they intended to delay, defraud, or hinder their
 4 creditors (most notably the Receivership Entities under their control).
 5         283. Through the numerous acts identified herein, Wells Fargo
 6 substantially assisted Phillips, Peikos and Barnett in making these fraudulent
 7 transfers, despite knowing that the transfers were unlawful, and that they controlled
 8 the Receivership Entities and had no lawful claim to fraudulently-obtained
 9 consumer funds. Wells Fargo knowingly transferred shell company account funds
10 to other Receivership Entity shell company accounts and then directly to Phillips,
11 Peikos, and/or Barnett or to other third parties (at the direction of Phillips, Peikos,
12 and/or Barnett) without the shell companies receiving a reasonably equivalent
13 value in exchange for the transfers and which depleted the shell companies of all or
14 substantially all of their assets.
15         284. The transfers from the Wells Fargo accounts of the Receivership
16 Entities to Phillips, Peikos, Barnett and Wells Fargo constitute fraudulent transfers
17 under the California UVTA and UFTA for the following reasons, among others:
18                (a)    Phillips, Peikos and Barnett made the transfers to themselves or
                         third parties with the actual intent to hinder, delay, or defraud
19                       creditors (including the Receivership Entities and consumers);
20                (b)    Phillips, Peikos and Barnett engaged in free trial schemes
                         knowing that their assets and the assets of the Receivership
21                       Entities they controlled were unreasonably small considering
                         that all of the assets were obtained by frauds on consumers and
22                       did not belong to them;
23                (c)    Phillips, Peikos and Barnett knew that through their fraudulent
                         schemes, they incurred debts to the Receivership Entities and
24                       consumers beyond their ability to pay;
25                (d)    Phillips, Peikos and Barnett retained possession or control of
                         the assets after the transfers;
26
                  (e)    The Receivership Entities did not receive a reasonably
27                       equivalent value in exchange for the transfers from the Wells
                         Fargo accounts because Phillips, Peikos, and Barnett drained
28                       the accounts for their own personal use and benefit, and the
                                              80                   Case No. ___________
                                                               RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.82 Page 82 of 88




 1                     shell companies acted as mere pass-throughs to allow the
                       fraudsters to avoid detection by creditors of their ownership and
 2                     control of the funds;
 3              (f)    The Receivership Entities had no assets other than the
                       fraudulently-obtained funds before or after the transfers;
 4
                (g)    The transfers to Phillips, Peikos, and Barnett were as corporate
 5                     insiders of the Receivership Entities;
 6              (h)    The transfers among and from the Wells Fargo accounts were
                       intended to conceal the true ownership and recipients of the
 7                     funds;
 8              (i)    When the transfers were made, Phillips, Peikos and Barnett
                       knew they were likely to be sued for their wrongdoing;
 9
                (j)    Phillips, Peikos, and Barnett removed and concealed receipt of
10                     the consumer funds from the Wells Fargo accounts by
                       transferring them to unrelated, unidentified and undisclosed
11                     personal and offshore accounts;
12              (k)    The transfers were of substantially all the Receivership Entities’
                       assets;
13
                (l)    The Receivership Entities were insolvent or became insolvent
14                     shortly after the transfers were made or the obligations were
                       incurred; and
15
                (m)    The transfers occurred shortly before or shortly after the
16                     substantial debts to consumers were incurred.
17        285. Despite knowing that Phillips, Peikos and Barnett had no lawful claim
18 to the consumer funds and Phillips, Peikos, and Barnet lacked the assets to pay
19 such amounts back to the Receivership Entities, Wells Fargo transferred such
20 consumer funds, and depleted the Receivership Entities’ assets, which allowed
21 Phillips, Peikos, and/or Barnett to receive such funds directly.
22        286. Based on the allegations above, these transfers of Receivership Entity
23 funds to Wells Fargo and Phillips, Peikos, and Barnett constitute fraudulent
24 transfers which must be returned to the Receivership Entities. Accordingly, the
25 Receiver seeks to recover as fraudulent transfers all Receivership Entity/consumer
26 funds received by Wells Fargo as well as those funds transferred to Phillips,
27 Peikos, and Barnett.
28       287. Wells Fargo knowingly aided and abetted the fraudulent transfers
                                             81                   Case No. ___________
                                                              RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.83 Page 83 of 88




 1 from the Receivership Entities under the control of Phillips, Peikos, and/or Barnett.
 2 This substantial assistance included the fraudulent transfer of consumer funds from
 3 the Wells Fargo accounts to Phillips, Peikos, and Barnett.
 4         288. In addition, Wells Fargo accepted payments of consumer funds from
 5 Receivership Entities in connection with setting up and maintaining the fraudulent
 6 accounts. By collecting fees, charges, fines, reserve amounts, and other payments
 7 generated by the shell companies’ and other Receivership Entities’ payment
 8 processing, Wells Fargo was asserting that the Receivership Entities had a valid
 9 obligation to make these payments to Wells Fargo.
10         289.   Wells Fargo, as a knowing aider and abettor of the fraudulent
11 schemes, was not entitled to receive, and could not take in good faith, these
12 payments from the Receivership Entities’ funds derived from payments by
13 defrauded consumers in connection with setting up and maintaining the fraudulent
14 accounts for the Receivership Entities, and thus these payments constitute
15 fraudulent transfers which must be returned to the Receivership Entities.
16         290. Accordingly, the Receiver seeks to recover as fraudulent transfers any
17 (a) Receivership Entity funds taken from the Wells Fargo accounts and transferred
18 to Phillips, Peikos, and Barnett as a result of the fraudulent schemes and b)
19 payments to Wells Fargo from Receivership Entities in connection with setting up
20 and maintaining the fraudulent accounts.
21         291.   The Receiver therefore asks that the Court order Wells Fargo to pay
22 to the Receiver all fraudulent transfers they received or transferred, as alleged
23 herein and as further shown by proof at trial. The Receiver further asks that he be
24 awarded pre- and post- judgment interest from Defendants from the date of the
25 receipt of each fraudulent transfer.
26                                Ninth Cause of Action
27                      (Unjust Enrichment/ Constructive Trust)
28         292. The Receiver repeats and realleges the allegations of each and every
                                             82                  Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.84 Page 84 of 88




 1 one of the prior paragraphs, inclusive, as if fully set forth herein.
 2         293. Wells Fargo received payments (whether denominated as “fees,”
 3 “charges,” “fines,” “reserves,” or otherwise) from the Receivership Entities’
 4 accounts used in connection with the processing and maintenance of accounts, and
 5 also transferred fraudulently-obtained funds to Peikos, Barnett, and Phillips.
 6         294. The payments received by Wells Fargo were made in furtherance of
 7 the fraudulent schemes and Wells Fargo has been unjustly enriched by the amount
 8 of these payments.
 9         295. In addition, through Wells Fargo’s knowing and substantial assistance
10 in the wrongful transfer of account funds from the Receivership Entities, entities
11 and individuals who owned or controlled the Receivership Entities were unjustly
12 enriched in the amount of these transfers.
13         296. Because of Wells Fargo’s own unjust enrichment and its knowing
14 assistance in unjustly enriching the perpetrators of the frauds, the Receiver seeks
15 an equitable remedy ordering that Wells Fargo is holding, and shall continue to
16 hold, in constructive trust for the Receiver, the amount of the payments and
17 transfers to itself, as well as funds in Wells Fargo accounts which were wrongfully
18 transferred to third parties, including those who owned or controlled the
19 Receivership Entities.
20         297. The Receiver further asks that he be awarded pre- and post- judgment
21 interest from Defendants from the date of the receipt of each fraudulent transfer.
22                      Tenth Cause of Action (In the Alternative)
23                                 (Negligent Supervision)
24         298. The Receiver repeats and realleges the allegations of each and every
25 one of the prior paragraphs, inclusive, as if fully set forth herein.
26         299. In the alternative to Causes of Action One through Nine, Wells Fargo
27 negligently supervised the Wells Fargo employees named and/or described herein.
28         300. Wells Fargo knew or should have known that the policies and
                                               83                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.85 Page 85 of 88




 1 procedures permeating its Community Bank regarding sales incentives and quotas
 2 were deficient and created a sales culture pressuring its employees into opening
 3 accounts without concern for the repercussions, and which directly contributed to
 4 and incentivized branch-level employees under the fear of being terminated, aiding
 5 and abetting the Apex and Triangle frauds, cutting corners, and disregarding both
 6 applicable Bank procedures (on paper) and legal obligations when opening and
 7 monitoring accounts, and under the BSA and related rules.            Wells Fargo’s
 8 knowledge of its own toxic sales culture is described herein.
 9        301. Wells Fargo also knew or should have known that a corporate policy
10 pushing employees to open as many accounts as possible would facilitate money
11 laundering activities, as it would make it substantially easier for the Bank’s
12 customers to open dozens of shell companies. The relevance of shell companies to
13 money laundering and fraud is discussed herein.
14        302. Wells Fargo knew or should have known that its lax oversight and its
15 implementation, design, and maintenance of proper controls to ensure branch-level
16 compliance in the Community Bank with all legal obligations, including under the
17 BSA, and to protect against fraudulent conduct, were deficient and would directly
18 contribute to branch-level bankers’ misconduct, by providing atypical services,
19 assisting the frauds, and taking steps to conceal—rather than unmask or report—
20 the Apex and Triangle Entities’ fraud.
21        303. Wells Fargo knew or should have known that its deficient policies for
22 the Community Bank, as detailed herein, leading to Wells Fargo’s facilitation of
23 the Apex and Triangle Enterprises’ consumer fraud and money laundering
24 activities would result in increased liabilities for, and substantial damage to, the
25 Receivership Entities as described herein.
26        304. Had Wells Fargo properly supervised its employees, properly put in
27 place appropriate policies and procedures in the Community Bank regarding sales
28 practices and incentives, properly implemented, designed, and maintained proper
                                            84                   Case No. ___________
                                                             RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.86 Page 86 of 88




 1 controls to ensure branch-level compliance in the Community Bank with industry
 2 standards and norms, and/or monitored and terminated employees who engaged in
 3 misconduct (none of which occurred), the Receivership Entities would not have
 4 suffered the damages that they did.
 5                     Eleventh Cause of Action (In the Alternative)
 6                                       (Negligence)
 7          305.   The Receiver repeats and realleges the allegations of each and every
 8 one of the prior paragraphs, inclusive, as if fully set forth herein.
 9          306. In the alternative to Causes of Action One through Nine, the acts and
10 omissions of Wells Fargo as described herein were negligent.
11          307. Wells Fargo provided banking services to the Apex and Triangle
12 Receivership Entities; as such, these entities were Wells Fargo’s clients.
13          308. Because the Receivership Entities were customers of Wells Fargo, the
14 Bank owed them a duty to act with reasonable care in its dealings with, and in
15 performing its services for, the Receivership Entities and their accounts. That duty
16 included, without limitation, the duty to use the requisite care, skill and diligence
17 to detect, investigate and/or prevent the use of Wells Fargo accounts to perpetrate
18 fraud.
19          309. Wells Fargo breached this duty because, without limitation, it
20 established corporate policies that prioritized the opening of accounts above
21 anything else—a policy which uniquely incentivized its employees to facilitate the
22 banking activities of shell companies, which any banker would know were key
23 indicia of fraud and money laundering.           Despite fully understanding that the
24 accounts opened by Apex and Triangle personnel were for shell companies used to
25 hide the true ownership of the accounts, Wells Fargo failed to timely stop or take
26 any action to prevent the fraud, including the transfer of Receivership Entities’
27 assets to Phillips, Peikos, Barnett, and/or third parties.
28          310. Wells Fargo’s breaches of its duties proximately caused damages to
                                               85                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.87 Page 87 of 88




 1 the Receivership Entities in an amount to be determined at trial, because those
 2 breaches allowed Phillips, Peikos, Barnett, and/or third parties to commit massive
 3 fraud and to siphon off funds that rightfully belonged to the Receivership Entities
 4 for their own, personal use.
 5                                Twelfth Cause of Action
 6                              (Request for an Accounting)
 7         311. The Receiver repeats and realleges the allegations of each and every
 8 one of the prior paragraphs, inclusive, as if fully set forth herein.
 9         312. To ascertain the exact amounts received by Wells Fargo in connection
10 with the Apex and Triangle Enterprises the Receiver seeks entry of an order
11 compelling Wells Fargo to file with the Court and serve upon the Receiver an
12 accounting, under oath, detailing: (i) the amounts received from all accounts
13 owned or controlled by the Receivership Entities or related individuals and entities,
14 including Peikos, Barnett, and Phillips; (ii) the current locations of the amounts,
15 including the specific bank accounts to which any funds were transferred; and (iii)
16 the fees which Wells Fargo obtained as a result of doing business with the Apex
17 and Triangle Enterprises.
18 XIII. PRAYER FOR RELIEF
19         WHEREFORE, the Receiver respectfully prays for judgment against
20 Defendants as follows:
21         1.    For all applicable damages to the Receivership Entities proximately
22               caused by Wells Fargo’s tortious conduct, including punitive damages
23               pursuant to California Civil Code § 3294, and treble damages
24               pursuant to California Penal Code § 496(c); in an amount to be
25               determined at trial;
26         2.    For the return of funds acquired by Wells Fargo through fraudulent
27               transfers and/or unjust enrichment at the expense of the Receivership
28               Entities, including, but not limited to, funds acquired as fraudulent
                                               86                   Case No. ___________
                                                                RECEIVER’S COMPLAINT
Case 3:21-cv-01245-LAB-LL Document 1 Filed 07/08/21 PageID.88 Page 88 of 88




 1              obligations supposedly owed to the Wells Fargo by the Receivership
 2              Entities;
 3        3.    For imposition of a constructive trust in favor of the Receiver as to all
 4              funds received by Wells Fargo from the Receivership Entities;
 5        4.    For a judgment ordering Wells Fargo to file an accounting, under
 6              oath, as requested herein;
 7        5.    For pre- and post- judgment interest;
 8        6.    For attorneys’ fees and costs: and
 9        7.    For such other and further relief as the Court may deem proper.
10 XIV. JURY DEMAND
11        The Receiver demands a jury trial.
12                                           Respectfully Submitted,
13
14 DATED: July 8, 2021                       By:/s/ Lionel Z. Glancy
15                                           GLANCY PRONGAY & MURRAY LLP
                                             Lionel Z. Glancy
16                                           Jonathan M. Rotter
                                             Garth A. Spencer
17                                           1925 Century Park East, Suite 2100
                                             Los Angeles, California 90067
18                                           Telephone: 310-201-9150
                                             Facsimile: 310-201-9160
19                                           Email: info@glancylaw.com
20
                                             MCNAMARA SMITH LLP
21
                                             Logan D. Smith
22                                           Cornelia J.B. Gordon
                                             655 West Broadway, Suite 900
23                                           San Diego, California 92101
                                             Telephone: 619-269-0400
24                                           Facsimile: 619-269-0401
                                             Email: lsmith@mcnamarallp.com
25
                                             Attorneys for Court-Appointed Receiver
26                                           Thomas W. McNamara
27
28
                                               87                 Case No. ___________
                                                              RECEIVER’S COMPLAINT
